EXHIBIT 10.2




MORTGAGE




THIS MORTGAGE (this "Mortgage") is made this 11th day of February, 2010, by
INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited liability
company, its successors and assigns (the "Mortgagor"), and DELTA COMMUNITY
CREDIT UNION, its successors and assigns (the "Mortgagee").




 WHEREAS, the Mortgagor has agreed to borrow from the Mortgagee, the sum of Five
Million Four Hundred Forty-Five Thousand Dollars ($5,445,000) (the "Principal
Sum"), for which Principal Sum the Mortgagor has issued a promissory note of
even date herewith, payable to the order of the Mortgagee in the amount of the
Principal Sum (which promissory note together with any extensions or renewals
thereof or substitutions therefore, is hereinafter referred to as the "Note";
and the Mortgagee, or any other Person who may at any time or from time to time
be the holder of the “Note”); and




WHEREAS, the Mortgagor wishes and intends, by the execution and delivery of
Mortgage, to (a) secure the full and punctual payment and performance of the
Obligations, and (b) induce the Mortgagee to make the Loan.




NOW, THEREFORE, THIS MORTGAGE WITNESSETH, that the Mortgagor, in consideration
of the premises and the sum of One Dollar ($1.00) lawful money of the United
States of America, to the Mortgagor in hand paid, the receipt and sufficiency of
which are hereby acknowledged, has granted, bargained, sold, and conveyed, and
by these presents does grant, bargain, sell and convey all of the fee simple or
leasehold interest (as indicated in the Title Policy) in the Land (as more fully
described on Exhibit A attached hereto and made a part hereof) unto the
Mortgagee, its successors and assigns.




TOGETHER with all right, title and interest of the Mortgagor, including any
after-acquired title or reversion, in and to the beds of the ways, streets,
avenues and alleys adjoining the Land.




TOGETHER with all and singular the rights, alleys, ways, tenements,
hereditaments, easements, appurtenances, passages, waters, water rights, water
courses, riparian rights, liberties, advantages, accessions and privileges now
or hereafter appertaining to the Property or any part thereof, including, but
not limited to, any homestead or other claim at law or in equity, the reversion
or reversions, remainder or remainders thereof, and also all the estate,
property, claim, right, title or interest now owned or hereafter acquired by the
Mortgagor in or to the Property or any part thereof.




TOGETHER with all improvements, alterations, structures and buildings now
existing or hereafter erected or placed on the Land or any portion thereof (the
"Improvements").

TOGETHER with all of the Mortgagor's right, title and interest in and to the
property described on Exhibit B attached hereto and made a part hereof.  All of
the Equipment, so far as permitted by law,





shall be deemed to be fixtures and part of the Land and of the Improvements, and
as to any part of the Equipment not deemed or permitted by law to be fixtures,
this Mortgage shall also constitute a security agreement under the U.C.C. and,
pursuant thereto, and in order to secure the repayment of the Indebtedness and
the performance of the obligations intended to be secured by this Mortgage, the
Mortgagor hereby grants to the Mortgagee a security interest under the U.C.C. in
and to such part of the Equipment not deemed or permitted by law to be fixtures,
and the proceeds (cash and non-cash) thereof, including the Net Proceeds.  With
respect to the part of the Equipment not deemed or permitted by law to be
fixtures, the Mortgagee shall have all the rights and remedies of a Mortgagee
under the U.C.C.




TOGETHER with all proceeds (cash and non-cash), products and conversions of the
Property; all improvements, accessions, additions, appurtenances and betterments
to, extensions, renewals and replacements of, and/or substitutions for the
Property; all of the Property, whether now or hereafter owned or acquired by the
Mortgagor or (except as otherwise provided herein) others; and all books and
records respecting all of the Property and the foregoing, all of the property
described in this paragraph being included within the Property.




To secure to the Mortgagee for the benefit of the Mortgagee (a) the payment of
the Indebtedness and (b) the performance of the Obligations.




PROVIDED, HOWEVER, that until the occurrence of an Event of Default hereunder,
and subject to any provisions hereof to the contrary, the Mortgagor shall have
the right to remain in peaceful possession of the Property, and the license to
collect, receive and retain the rents, revenues, profits, proceeds, income and
royalties therefrom.




PROVIDED, FURTHER, that if the Mortgagor shall pay or cause to be paid to the
Mortgagee the Indebtedness in full at the time and in the manner stated in the
Note and in this Mortgage and the other Loan Documents at any time before the
sale hereinafter provided for, and shall well and truly perform the Obligations,
then these presents and the estate granted hereby shall cease, determine and
become void, and upon proof given to the satisfaction of the Mortgagee that the
Indebtedness has been so paid or satisfied in full and that the Obligations have
been fully performed, the Mortgagee shall (upon the receipt of the written
request of the Mortgagee and at the expense of the Mortgagor) release and
discharge the lien and terminate the security interest of this Mortgage of
record upon payment to the Mortgagee of a fee for the release and reconveyance
of the Property or any partial release and reconveyance thereof.




AND THIS MORTGAGE FURTHER WITNESSETH, that the Mortgagor hereby represents,
warrants, covenants and agrees as follows, and stipulates that a breach of any
of the following representations, warranties, covenants and agreements shall be
deemed a breach of a material condition of this Mortgage and of the other Loan
Documents.




ARTICLE I




DEFINITIONS




Section 1.01.

Definitions.  The capitalized terms used in this Mortgage shall have the
meanings indicated below unless the specific context in which such terms are
used in this Mortgage requires a different meaning.  All capitalized terms which
are not otherwise defined herein and which are defined in Title 9 of the U.C.C.
shall have the meanings set forth therein.




"Accounts," "Chattel Paper," "Contract Rights," "Documents," "Equipment,"
"Fixtures," "General Intangibles," "Goods," and "Instruments" shall have the
same respective meanings as are applicable to those terms in the Uniform
Commercial Code-Secured Transactions, Title 9, Commercial





Law Article, Code of the State of New Hampshire, as amended. The term "Fixtures"
shall have the meaning provided by the common law of the state in which the
fixtures are physically located.




"Affiliate" means (a) any officer, owner of any interest, or director of the
Mortgagor ("Affiliated Individuals"); (b) any member of the immediate family of
any Affiliated Individual; (c) any Subsidiary of the Mortgagor (d) any Person
which, directly or indirectly, controls, is controlled by or is under common
control or ownership with the Mortgagor and (e) any Person which is under the
control of Affiliated Individuals. For the purposes of this definition, the term
"control" means the ownership of ten percent (10%) or more of the beneficial
interests in the firm or entity referred to, and the term "immediate family"
means spouses, ancestors, lineal descendants, and brothers and sisters of the
person in question including those adopted.




"Building" means, collectively, the buildings and other structures and
improvements located on the Land.




"Business Day" means any day other than a Saturday or Sunday or a day that is a
legal holiday or on which banks are authorized to close.




"Capital Expenditures" means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including expenditures for
Capital Lease Obligations) by the Borrower during such periods that are required
by G.A.A.P. to be included in or reflected by the property, plant, or Equipment
or similar fixed asset, accounts in the balance sheet of the Borrower.




"Capital Lease" means a lease with respect to which the lessee's obligations
thereunder should, in accordance with G.A.A.P., be capitalized and reflected as
a liability on the balance sheet of the lessee.




"Capital Lease Obligations" means any indebtedness incurred as a lessee pursuant
to a Capital Lease.




"Closing Date" means the date of this Mortgage.




"Collateral" means all of the property, real, personal and mixed, with respect
to which the Mortgagor has granted a security interest to the Mortgagee pursuant
to this Mortgage.




"Environmental Requirements" has the meaning given such term in Section 4.27 of
this Mortgage.




"Equipment" has the meaning given this term in Exhibit B to this Mortgage.




"Event of Default" and "default" mean those events described in Article VII
hereof, and any default or event of default under any other Loan Document.




"G.A.A.P." means generally accepted accounting principles consistently applied
and maintained throughout the period indicated and consistent with the prior
financial practices of the Mortgagor, except for changes mandated by the
Financial Accounting Standards Board or any similar accounting authority of
comparable standing.  Whenever any accounting term is used in the Loan Documents
which is not specifically defined in the Loan Documents, it shall be interpreted
in accordance with G.A.A.P.




"Hazardous Materials" means (i) any "hazardous waste" as defined by the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.), as amended from
time to time, and regulations promulgated thereunder; (ii) any "hazardous
substance" as defined by the Comprehensive





Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended from time to time, and regulations promulgated thereunder;
(iii) any "oil, petroleum products and their by-products" as defined by Code of
the State of New Hampshire, as amended from time to time, and regulations
promulgated thereunder; (iv) any "hazardous substance" as defined by the Code of
the State of New Hampshire, as amended from time to time, and regulations
promulgated thereunder; (v) any "asbestos material" as defined by the Code of
the State of New Hampshire, as amended from time to time, and regulations
promulgated thereunder, and/or as defined by 40 C.F.R. Section 61.141, as
amended from time to time; (vi) any "radon gas" in excess of levels recommended
in U.S. Environmental Protection Agency Guidance Documents, as modified from
time to time, or lower levels as provided by any applicable law or regulation
now or hereafter in effect; (vii) any "infectious waste" as defined by Code of
the State of New Hampshire, as amended from time to time, and regulations
promulgated thereunder; (viii) any substance the presence of which on any
property attributable to the operations of the Mortgagor is prohibited,
restricted or regulated by any law or regulation similar to those laws,
regulations and/or other documents set forth above, including without
limitation, polychlorinated biphenyls (PCBs) and lead-based paints; and (ix) any
other substance which by law or regulation requires special handling in its
collection, generation, storage, transportation, treatment or disposal.




"Improvements" has the meaning given such term in the granting clauses of the
Mortgage.




"Indebtedness" means as to the Mortgagor all items of indebtedness, obligation
or liability, whether matured or unmatured, liquidated or unliquidated, direct
or contingent, joint or several, including the Obligations and including, but
not limited to:




(a)

All indebtedness guaranteed, directly or indirectly, in any manner or endorsed
(other than for collection or deposit in the ordinary course of business) or
discounted with recourse;




(b)

All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise (1) to purchase such indebtedness or (2) to
purchase, sell or lease (as lessee or lessor) property, products, materials or
supplies or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such indebtedness or to assure the owner of the
indebtedness against loss, or (3) to supply funds to or in any manner to invest
in the debtor;




(c)

All indebtedness secured by (or for which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance upon property
owned or acquired subject thereto, whether or not the liabilities secured
thereby have been assumed; and




(d)

All indebtedness incurred as the lessee of goods or services under leases that,
in accordance with G.A.A.P., should not be reflected on the balance sheet of the
lessee.

"Inspector" means an independent engineer licensed to practice in the State and
appointed by the Mortgagee.




"Land" means the parcels of land described on Exhibit A to this Mortgage.




"Leases" means any and all existing and future leases or subleases for all or
any portion of the Security, but does not include any arrangement, contract,
license or agreement by and between Mortgagor and any client or customer of
Mortgagor pursuant to which Mortgagor dedicates a portion of the Security for
use in connection with or in furtherance of the performance by Mortgagor of
services for, or the provision of goods to, such client or customer, or any like
or similar arrangement.




"Lessees" means any and all present and future lessees or sublessees under any
Lease of all or any portion of the Security.








"Loan" or "Loan Proceeds" means the maximum total principal amount which the
Mortgagee has agreed to lend to the Mortgagor under this Mortgage, which is Five
Million Four Hundred Forty-Five Thousand Dollars ($5,445,000).




"Loan Documents" means all documents executed and/or delivered by the Mortgagor
or others in connection with Loan, including but not limited to, the Note, this
Mortgage, and any financing statements.




"Obligations" means the absolute obligation of the Mortgagor to pay to the
Mortgagee (a) any and all sums due to the Mortgagee under the stated terms of
the Loan, this Mortgage or the Loan Documents, (b) any and all sums reasonably
advanced by the Mortgagee to preserve or protect the Security and the value of
the Security or to preserve, protect or perfect the Mortgagee's security
interest or lien in the Security, (c) in the event of any proceeding to enforce
the collection of the obligations, or any of them, after default, the expenses
incurred in connection with the retaking, holding, preparing for sale, selling
or otherwise disposing of or realizing on the Security or of any exercise by the
Mortgagee of the Mortgagee's rights in the Event of Default, together with
attorneys' fees, expenses of collection and court costs, as provided in the Loan
Documents, (d) any obligations or liability of the Mortgagor to the Mortgagee
arising out of any letter of credit issued by the Mortgagee for the account or
benefit of the Mortgagor, and (e) any other indebtedness or liability of the
Mortgagor to the Mortgagee, whether direct or indirect, joint or several,
absolute or contingent, now or hereafter existing so long as the Loan is in
effect, however created or arising, and however evidenced.




"Operating Leases" means all lease agreements (including but not limited to real
estate leases) which do not meet the respective lease classification criteria of
a Capital Lease or a direct financing lease under G.A.A.P.




"Permitted Liens" means:




(a)

Liens for taxes, assessments or similar charges incurred in the ordinary course
of business that are not yet due and payable.




(b)

Pledges or deposits made in the ordinary course of business to secure payment of
workmen's compensation or to participate in any fund in connection with
workmen's compen­sation, unemployment insurance, old age pensions or other
Social Security programs.




(c)

Good faith pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for repayment of borrowed
money) or leases, not in excess of ten percent (10%) of the aggregate amount due
thereunder, or to secure statutory obligations, or a surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business.




(d)

Encumbrances consisting of zoning restrictions, easements or other restrictions
on the use of real property, none of which mutually impairs the use of the
Property by the Mortgagor in the operation of the business of the Mortgagor and
none of which is violated in any material respect by existing or proposed
structures or land uses.




(e)

Liens in favor of the Mortgagee, including the lien of this Mortgage.




(f)

Any other lien or encumbrance reflected on the Title Policy.








"Person" means any individual, corporation, partnership, association, joint
stock company, trust, unincorporated organization, joint venture, court or
government or political sub­division or agency thereof.




"Property" means the Land, the Building and all other property, whether real,
personal or mixed, described in this Mortgage and all improvements thereto and
betterments thereon, including all of the Collateral deemed to be fixtures.




"Records" means correspondence, memoranda, tapes, discs, papers, books and other
documents, or transcribed information of any type, whether expressed in
ordinary, computer or machine language.




"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, or dumping.




"Remedial Action" means (a) the clean-up or removal of Hazardous Substances;
(b) such action as may be reasonably necessary to monitor, assess, or evaluate
the Release or threatened Release of Hazardous Substances; (c) the proper
disposal or removal of Hazardous Substances; (d) the taking of such other
actions as may be reasonably necessary to prevent, minimize, or mitigate the
damages caused by a Release or threatened Release of Hazardous Substances to the
public health or welfare or to the environment; and (e) the providing of
emergency assistance after a Release. Remedial Actions include but are not
limited to such actions, so long as reasonably taken, at the location of a
Release as: storage; confinement; perimeter protection using dikes, trenches, or
ditches; clay cover; neutralization; clean-up of Hazardous Substances or
contaminated materials; recycling or reuse; diversion; destruction; segregation
of reactive wastes; dredging or excavations; repair or replacement of leaking
containers; collection of leachate and runoff; onsite treatment or incineration;
providing alternative water supplies; and any monitoring reasonably required to
assure that such actions protect the public health and welfare and the
environment.




"Security" means, collectively, the Property and the Collateral.




"Solvent" means, as to any Person, that such Person at the time of determination
(a) owns assets whose fair saleable aggregate value is greater than the amount
required to pay all of its liabilities; (b) is able to pay all of its
liabilities as such liabilities mature; and (c) has paid in and unimpaired
capital sufficient to carry on its business and transactions and all business
and transactions in which it engages or is about to engage.

"State" means the State of New Hampshire.




"Subsidiary" means any corporation of which the Mortgagor directly or indirectly
owns or controls at the time: (a) at least a majority of the outstanding stock
having under ordinary circumstances (not dependent upon the happening of a
contingency) voting power to elect a majority of the board of directors (in the
case of a corporation having directors); or (b) a majority of the voting stock
of any corporation not having directors.  The term "Subsidiary" also means any
general or limited partnership or other entity of which more than fifty percent
(50%) of the outstanding partnership interests or ownership interests shall, at
the time of determination, be owned directly, or indirectly through one or more
intermediaries, by the Mortgagor.




"Taxes" means all taxes, water rents, sewer rents, assessments, utility charges
(whether public or private) and other governmental or municipal or public or
private dues, charges and levies and any prior liens (including federal tax
liens) for such which are or may be levied, imposed or assessed upon the
Security or any part thereof or upon the rents, issues, income or profits
thereof, whether any or all of the aforementioned be levied directly or
indirectly or as excise taxes or as income taxes.








"Title Policy" means the title insurance policy, binder or commitment issued by
a title company acceptable to the Mortgagee with respect to the Property, which
Title Policy shall be acceptable and updated through the Closing Date and the
date on which the Mortgage has been recorded among the appropriate land records
office.




"U.C.C." means the New Hampshire Uniform Commercial Code, as codified in the
Code of the State of New Hampshire, and as amended, supplemented or modified
from time to time.




Section 1.02.

Rules of Construction.  The words "hereof," "herein," "hereunder," "hereto," and
other words of similar import refer to this Mortgage in its entirety.




The terms "agree" and "agreement" contained herein are intended to include and
mean "covenant" and "covenants."




References to Articles, Sections, and other subdivisions of this Mortgage are to
the designated Articles, Sections, and other subdivisions of this Mortgage as
originally executed.




The headings of this Mortgage are for convenience only and shall not define or
limit the provisions hereof.




The use of the word "including" is intended to set forth examples and not
constitute a limitation on the general statement preceding such use of the word
"including" and shall be deemed to mean "including but not limited to" unless
expressly set forth to the contrary.




ARTICLE II




TERMS OF THE LOAN




Section 2.01.

Terms of the Loan.  Upon the terms and subject to the conditions contained
herein and in the Loan Documents, the Mortgagee shall advance the Principal Sum
to the Mortgagor, for the purposes herein described, on the Closing Date.




Section 2.02.

Payments to the Mortgagee.  All sums payable to the Mortgagee hereunder shall be
paid, on or before the date on which the same become due and payable, to the
Mortgagee (or as otherwise directed by the Mortgagee) in immediately available
funds.




Section 2.03.

Payments are Provisional.  All payments made by the Mortgagor to the Mortgagee
on any of the Obligations shall be provisional and shall not be considered final
unless and until such payment is not subject to avoidance under any provision of
the United States Bankruptcy Code, as amended, including Sections 547 and 550,
or any state law governing insolvency or creditors' rights.  If any payment is
avoided or set aside under any provision of the United States Bankruptcy Code,
including Section 547 and 550, or any state law governing insolvency or
creditors' rights, the payment shall be considered not to have been made for all
purposes of this Mortgage, and the Mortgagee shall adjust its records to reflect
the fact that the avoided payment was made and has not been credited against the
Obligations.




ARTICLE III




REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS




To induce the Mortgagee to make the Loan and to enter into this Mortgage, the
Mortgagor makes the representations and warranties set forth in this Article
III. The Mortgagor acknowledges the Mortgagee's justifiable right to rely upon
these representations and warranties.








Section 3.01.

Status. The Mortgagor is validly organized under the Laws of the State of
Delaware, is duly qualified to conduct business in the State of New Hampshire,
and its operations and affairs have been effectively and validly commenced. The
Mortgagor has the power to own its properties, conduct its business and affairs,
and enter into the Loan and perform the Obligations. The Mortgagor's entry into
the Loan with the Mortgagee has been validly and effectively approved by its
members as may be required by its articles of organization, operating agreement,
and applicable laws. All copies of the articles of organization, operating
agreement, and authorizing resolutions of the Mortgagor submitted to the
Mortgagee are true, accurate, and complete and no action has been taken in
diminution or abrogation thereof. The Mortgagor has not changed its name, been
the surviving member or partnership in a merger, or changed the location of its
chief executive office within the last twelve (12) years.  The Mortgagor does
not trade under any trade or fictitious names.




Section 3.02.

Warranty of Title.  The Mortgagor represents and warrants that, at the time of
the execution and delivery of this Mortgage, the Mortgagor is the owner of the
fee simple legal title to, and is lawfully seized and possessed of, the
Property, subject to the Permitted Liens. The Mortgagor has the right and
authority to convey the Property and does hereby warrant specially, and agrees
to defend, the Property and the title thereto, whether now owned or hereafter
acquired, against all claims and demands of the Mortgagor and every Person
claiming by, through or under Mortgagor.




Section 3.03.

Subsidiaries.  The Mortgagor represents that it has no Subsidiaries.




Section 3.04.

Authority.  The Mortgagor has full power and authority to enter into and execute
and deliver this Mortgage and each of the other Loan Documents executed and
delivered by it and to incur and perform the Obligations provided for herein and
therein (including the borrowing under the Loan).  No further consent or
approval of any other Person or public authority or regulatory body is required
as a condition to the validity or enforceability as against Mortgagor of this
Mortgage or any of the other Loan Documents, or if required, the same has been
obtained.

Section 3.05.

Binding Agreements.  This Mortgage and each of the other Loan Documents executed
and delivered by the Mortgagor have been duly and properly executed by the
Mortgagor, constitute the valid and legally binding obligations of the Mortgagor
and are fully enforceable against the Mortgagor in accordance with their
respective terms.




Section 3.06.

Litigation.  There is no litigation or proceeding pending or, so far as the
Mortgagor knows, threatened, before any court or administrative agency which
will materially adversely affect the financial condition of the Mortgagor or the
authority of the Mortgagor to enter into, or the validity or enforceability of,
this Mortgage or any of the other Loan Documents or the ability of the Mortgagor
to perform the Obligations.




Section 3.07.

No Conflicting Agreements.  There is (i) no provision in any existing mortgage,
indenture, contract or agreement binding on the Mortgagor or affecting any
property of the Mortgagor, and (ii)  no provision of law or order of court
binding upon the Mortgagor or affecting any property of the Mortgagor which
would conflict with or in any way prevent the execution, delivery or performance
of the terms of this Mortgage or of any of the other Loan Documents executed and
delivered by the Mortgagor or which would be in default or violated as a result
of such execution, delivery or performance.




Section 3.08.

Financial Position.  The financial statements of the Mortgagor heretofore
delivered to the Mortgagee are complete and correct in all material respects and
fairly present the financial position of the Mortgagor as of the dates and for
the periods referred to therein and have been prepared accurately to reflect the
assets and liabilities of the Mortgagor.  There are no liabilities, direct or
indirect, fixed or contingent, of the Mortgagor as of the date of such financial
statements, which are not reflected therein or in the notes thereto.  There has
been no material adverse change in the financial





condition or operations of the Mortgagor since the date of such financial
statements (and to the Mortgagor's knowledge no such material adverse changes
are pending or threatened), and the Mortgagor has not guaranteed the obligations
of, or made any investment in or loans to, a Person or other entity except as
disclosed in such financial statements.  The Mortgagor has good and marketable
title to all of its properties and assets, and all such properties and assets
are free and clear or mortgages, pledges, liens, charges and other encumbrances,
except as reflected in such financial statements or in the notes thereto, and
except for Permitted Liens.




Section 3.09.

Tax Returns.  The Mortgagor has filed all required federal, state and local tax
or information returns and has paid all taxes shown on such returns as they have
become due, and there is no current on-going audit of any of them by either the
State or federal governments.




Section 3.10.

Place of Business of the Mortgagor.   The Mortgagor currently has offices
located at 2901 Butterfield Road, Oak Brook, IL 60523 and a registered office
located at __________, _______, New Hampshire ______.  Other than the places
listed in this Section, the Mortgagor has no other places of business which are
located in other counties or states.




Section 3.11.

Name.  The Mortgagor has not operated under or used any other name or trade name
in its business and operations, except as disclosed to Mortgagee.




Section 3.12.

Title to Collateral.  The Mortgagor owns the Collateral subject only to the
Permitted Liens.




Section 3.13.

Broker's Commission.  The Mortgagor has not made any agreement or taken any
action which may cause anyone to become entitled to a commission or finder's fee
as a result of the making of the Loan.




Section 3.14.

Non-existence of Defaults.  The Mortgagor is not in default, nor shall the
passing of time or the giving of notice result in the occurrence of a default
with respect to any of its existing Indebtedness.




Section 3.15.

Regulation "U".  The Mortgagor neither owns nor presently intends to acquire any
"margin stock" as defined in 12 CFR Part 221 (Regulation "U") of the Board of
Governors of the Federal Reserve System, and none of the sums to be advanced
pursuant to the Loan provided for herein shall be used, directly or indirectly,
for the purpose of acquiring or maintaining any "margin stock" or retiring any
existing obligation that was incurred to purchase or maintain any "margin
stock."




Section 3.16.

Leases in Good Standing.  All Leases are valid, subsisting and  in full force
and effect and the Mortgagor is not in violation of any material term of any
such Lease.  Each such Lease contains terms acceptable to the Mortgagor.




Section 3.17.

Patents, Trademarks, Etc.  The Mortgagor owns, possesses, or has the right to
use all necessary patents, patent rights, licenses, trademarks, trademark
rights, trade names, trade name rights and copyrights to conduct its business as
now conducted, without known conflict with any patent, patent right, license,
trademark, trademark right, trade name, trade name right or copyright of any
other Person or entity.




Section 3.18.

Labor Matters.  There are no strikes or other labor disputes involving or
against the Mortgagor pending, or to the Mortgagor's knowledge, threatened
against the Mortgagor. Hours worked by and payments made to employees of the
Mortgagor, have not been in violation of the Fair Labor Standards Act or any
other law dealing with such matters in any material respects.  For the purpose
of this subsection, "material respects" means that there are no violations which
expose the





Mortgagor to penalties, fines, damages or liabilities which in the aggregate
exceed Five Thousand Dollars ($5,000).




Section 3.19.

[INTENTIONALLY DELETED].




Section 3.20.

No Labor Agreements.  The Mortgagor is not subject to any collective bargaining
agreement or any agreement, contract, decree or order requiring it to recognize,
deal with or employ any Persons organized as a collective bargaining unit or
other form of organized labor.




Section 3.21.

Franchises.  The Mortgagor possesses all franchises, approvals, contracts,
merchandising agreements and merchandising contracts necessary for it lawfully
to conduct its business and operation.




Section 3.22.

Debt.  The Mortgagor has no credit agreements, indentures, purchase agreements,
guaranties, Capital Leases, or other investments, agreements, and arrangements
presently in effect providing for or relating to extensions of credit (including
agreements and arrangements for the issuance of letters of credit or for
acceptance financing) in respect of which the Mortgagor or any Subsidiary of the
Mortgagor is in any manner directly or contingently obligated, except as
otherwise disclosed to Mortgagee in writing or in Mortgagor's financial
statements.




Section 3.23.

Solvency.  The Mortgagor will be Solvent both before and after the Closing Date,
after giving full effect to the Loan and all of the Mortgagor's Indebtedness.
 The Mortgagor knows of no reason which is likely to cause it to be unable to
maintain such Solvent financial condition, giving full effect to the
Obligations, as long as any of the Obligations remain unsatisfied. The Mortgagor
has sufficient capital to carry on its business and transactions as now
conducted and as planned in the future.




Section 3.24.

No Hazardous Substances. To Borrower’s actual knowledge and except as reflected
on that Phase I Environmental Assessment prepared by Terracon Consultants, Inc.,
dated November 18, 2009, the Property has never been and is not being used to
make, store, handle, treat, dispose of, generate, or transport Hazardous
Substances in violation of any applicable law; there has not been a Release of
Hazardous Substances on, from, or near the Property.  The Mortgagor has never
received any notification, citation, complaint, violation, or notice of any kind
from any Person relating or pertaining to the making, storing, handling,
treating, disposing, generating, transporting, or Release of Hazardous
Substances in respect of the Property.




Section 3.25.

Fair Labor Standards Act.  The Mortgagor has complied in all material respects
with the Fair Labor Standards Act of 1938, as amended.




Section 3.26.

Purpose.  The Mortgagor represents and warrants that the Loan evidenced and
secured by the Loan Documents is a "commercial loan" as defined in the
Commercial Law Article of the Code of the State of New Hampshire.




Section 3.27.

Tax Assessment.  The Property is assessed for purposes of Taxes as a separate
and distinct parcel from any other real property so that the Property shall
never become subject to the lien of any Taxes levied or assessed against any
real property other than the Land and Improvements described in this Mortgage.




Section 3.28.

Compliance with Environmental Requirements.  The Mortgagor represents and
warrants that the Mortgagor has not done or caused anything to be done to the
Security which would cause the Security to be in violation of or in
non-compliance with the Environmental Requirements.  To Mortgagor’s actual
knowledge, the Mortgagor further represents and warrants that the Security is in
all





material respects compliance with and does not violate in any material respects
any Environmental Requirements.




ARTICLE IV




COVENANTS AND AGREEMENTS




Section 4.01.

Payment of Indebtedness and Performance.  The Mortgagor will punctually pay to
the Mortgagee the principal of and interest on the Note according to the terms
of the Note and all other Indebtedness secured hereby as the same shall become
due, and shall punctually keep and perform each and every term, provision,
covenant and agreement contained in the Loan Documents.




Section 4.02.

Indemnification.  The Mortgagor will pay all expenses and charges, legal or
otherwise (including all court costs and reasonable attorneys' fees and
expenses) paid or incurred by the Mortgagee in reliance upon this Mortgage, in
realizing upon any of the obligations hereby secured or in enforcing this
Mortgage or any agreement or covenant referred to herein, and in each of the
other Loan Documents.  The Mortgagor further agrees to indemnify and hold
harmless the Mortgagee from any loss (including reasonable attorneys' fees)
resulting from any default by the Mortgagor under the terms of this Mortgage.




Section 4.03.

Insurance.  The Mortgagor shall, at all times that any Obligations remain
outstanding under the Loan and at the Mortgagor's sole cost and expense,
maintain or cause to be maintained insurance coverage in accordance with
customary insurance practices of businesses carrying on business similar to the
business carried on by the Mortgagor and otherwise situated in a manner similar
to that of Mortgagor.  The Mortgagor shall promptly pay when due any and all
premiums on such insurance, and such insurance shall be written in such manner
and with such insurers as may be approved by the Mortgagee such approval not to
be unreasonably withheld.  The policies of such insurance and all renewals
thereof (to the extent of fire, casualty and general liability) are hereby
assigned to, and shall be deposited with and held by, the Mortgagee, as
collateral and further security for the Indebtedness and have attached thereto
standard noncontributing, non-reporting mortgagee clauses in favor of and
entitling the Mortgagee, without contribution, to collect any and all proceeds
payable under such insurance as its interest may appear, all to be in form
reasonably acceptable to the Mortgagee.  Not less than thirty (30) days prior to
the expiration date of each such policy for fire, casualty and general
liability, the Mortgagor will deliver to the Mortgagee a renewal policy or
policies marked "premium paid" or accompanied by other evidence of payment
satisfactory to the Mortgagee.  In the event of a sale of all or any part of the
Property pursuant to the provisions of this Mortgage, the Mortgagee shall
succeed to all the rights and interest of the Mortgagor, including any right to
unearned premiums in and to all such policies of insurance.  The Mortgagor will
immediately notify the Mortgagee of any cancellation of or change in any
insurance policy, and each such policy shall contain the agreement of the
insurer that such policy will not be adversely modified or canceled without
thirty (30) days prior written notice to the Mortgagee.  If the Mortgagor fails
to so insure the Security or fails to deliver such policies to the Mortgagee,
the Mortgagee may, at its option, effect such insurance from time to time and
pay the premiums therefor, and the Mortgagor shall repay the Mortgagee for any
premiums so paid, with interest thereon, as provided herein.




Section 4.04.

Taxes.  (a) Subject to the provisions of the next succeeding sentence, the
Mortgagor will promptly pay in full and discharge before delinquency and before
any penalty for non-payment attaches thereto all Taxes whether such Taxes be
levied directly or indirectly or as excise taxes or as income taxes.  The
Mortgagor shall be permitted to contest any such Taxes provided that upon
request, Mortgagor demonstrates to the satisfaction of Mortgagee that sufficient
reserves have been set aside or are otherwise available to satisfy the tax
liability.  Upon payment of the Taxes, the Mortgagor will exhibit to the
Mortgagee, upon demand, the receipted bills therefor, prior to the day upon
which the same shall become delinquent.  If the Mortgagor fails to pay the Taxes
at the times or





in the manner provided in this Section, the Mortgagee may, at its option, pay
such Taxes, and the Mortgagor shall pay to the Mortgagee the amount of any Taxes
so paid, with interest thereon, as provided herein.




At the election of the Mortgagee, following the occurrence of an Event of
Default, the Mortgagor shall pay to the Mortgagee or its designee monthly in
advance one-twelfth (1/12) of the estimated insurance premiums required to be
paid pursuant to this Mortgage and Taxes required to be paid pursuant to this
section, which moneys shall be held in an escrow reserve by the Mortgagee or as
designated by the Mortgagee for the purpose of paying such amounts when due.




(b)

In the event of the passage of any Federal, State, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
 mortgages or debts secured by  mortgages or the manner of collecting any such
taxes so as to adversely affect the Mortgagee (including, without limitation, a
requirement that additional internal revenue stamps be affixed to the Note or to
this Mortgage), the Mortgagor will promptly pay any such tax.  If the Mortgagor
fails to make such prompt payment within ten (10) days of the written notice
thereof from Mortgagee, then the entire unpaid balance of the Principal Sum
secured by this Mortgage and all unpaid interest accrued thereon shall, without
notice, immediately become due and payable at the option of the Mortgagee.  In
no event, however, shall any income taxes of the Mortgagee or franchise taxes of
the Mortgagee measured by income, or taxes in lieu of such income taxes or
franchise taxes, be required to be paid by the Mortgagor.




Section 4.05.

Maintenance and Repair of the Property.  The Mortgagor, at the Mortgagor's sole
expense, will (a) keep and maintain the Security and each part thereof in good
condition, working order and repair, and (b) make all necessary or appropriate
repairs, replacements and renewals to the Security so that each part of the
Security shall at all times, be in good condition, fit and proper for the
respective purposes for which they were originally intended, erected, or
installed.  To the extent that Awards are made available to the Mortgagor, the
Mortgagor will promptly repair, restore, replace, or rebuild any part of the
Security which may be damaged or destroyed by any casualty whatsoever or which
may be affected by any taking by eminent domain or alteration of the Security or
any part thereof by public or quasi-public authority or corporation.




Section 4.06.

Removal, etc. of Equipment and Improvements. No Improvements or Equipment now or
hereafter covered by the lien and security interest of this Mortgage shall be
removed, demolished or materially altered, without the prior written consent of
the Mortgagee, except  (i) to the extent not otherwise restricted under Section
4.10 or Section 5.02 herein and (ii) that the Mortgagor shall have the right,
without such consent, to remove and dispose of, free from the lien and security
interest of this Mortgage, such Equipment as from time to time may become worn
out or obsolete, provided that either (a) simultaneously with or prior to such
removal any such Equipment is replaced with other Equipment of value at least
equal to that of the replaced Equipment and free from the lien or security
interest of any title retention or security agreement or other encumbrance, and
by such removal and replacement the Mortgagor shall be deemed to have subjected
such replacement Equipment to the lien and security interest of this Mortgage,
or (b) such Equipment is sold at fair market value for cash and the net cash
proceeds received from such disposition are paid over promptly to the Mortgagee
to be applied to the payment of the Indebtedness in the manner and order
determined by the Mortgagee.




Section 4.07.

Other Liens.  At all times the Mortgagor will keep the Security free from all
liens, mortgages, security interests, encumbrances and claims of every kind and
nature (other than Permitted Liens).  The Mortgagor shall give the Mortgagee
notice of any default in any permitted junior or subordinated lien, mortgage,
security interest or encumbrance on the Security and notice of any





foreclosure or threat of foreclosure of such permitted junior or subordinated
lien, mortgage, security interest or encumbrance.




Section 4.08.

Compliance with Laws.  The Mortgagor will comply with and not violate, or cause
to be complied with and not violated, all present and future laws, statutes,
ordinances, rules, regulations, decrees and orders of any governmental or other
authority or regulatory body relating to the Security or any part thereof or to
the use and operation of the Security or any part thereof.




Section 4.09.

Inspection.  Subject to the rights of Lessees, the Mortgagor will permit the
Mortgagee or its agents to enter upon the Property and make inspections of the
Security or any part thereof after notice has been provided to Mortgager, at all
reasonable times and as often as may be reasonably requested by the Mortgagee.




Section 4.10.

Transfer of Security.  Without the prior written consent of the Mortgagee, which
will not be unreasonably withheld, and except as otherwise permitted in this
Mortgage, the Mortgagor will not transfer sell, lease, convey, assign, transfer
or in any manner dispose of all or any part of the Security, outside of the
ordinary course of business.




Section 4.11.

Restrictive Covenants, Zoning, etc.  Without the prior written consent of the
Mortgagee, the Mortgagor will not initiate, join in, or consent to any change
in, any restrictive covenant, easement, zoning ordinance, or other public or
private restrictions, limiting or defining the uses which may be made of the
Property or any part thereof.  The Mortgagor will promptly perform and observe,
or cause to be performed and observed, all of the terms, covenants and
conditions of all instruments of record affecting the Property, non-compliance
with which may affect the security of this Mortgage, or which may impose any
duty or obligation upon the Mortgagor or any Lessee or other occupant of the
Property, or any part thereof, and the Mortgagor shall do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.




Section 4.12.

Management.  The Mortgagor at all times shall provide competent and responsible
management and operation of the Property.  Any management contract or contracts
involving the Property, or any part thereof, entered into after the Closing
Date, must be approved in writing by the Mortgagee prior to the execution of the
same, shall be collaterally assigned to the Mortgagee and shall require the
management agent to accept such assignment.




Section 4.13.

Books and Records.  (a) The Mortgagor will keep and maintain full and accurate
records and books administered in accordance with G.A.A.P., consistently
applied, showing in detail the earnings and expenses of the Property and the
operation thereof, and shall permit the Mortgagee or any Person or Persons
authorized by the Mortgagee to inspect and examine such records and books and
all supporting vouchers and data and to make copies and extracts therefrom or
thereof at all reasonable times and as often as may be reasonably requested by
the Mortgagee at the offices of the Mortgagor, or at the office of such other
Person keeping and maintaining such books and records in the City or County of
Oak Brook, IL, or at some other location as may be mutually agreed upon.




(b)

The Mortgagor will furnish to the Mortgagee, such financial statements and other
financial data of the Mortgagor required to be delivered to the Mortgagee as
provided herein.  At the same time, the Mortgagor will furnish to the Mortgagee
similar financial statements, prepared as aforesaid, for each guarantor of the
Note.




Section 4.14.

Condemnation or Casualty-General Provisions.  The Mortgagee is hereby
authorized, at its option, to commence, appear in and prosecute, in its own or
the Mortgagor's name, any action or proceeding relating to any condemnation,
taking or casualty to the Security, and to settle or compromise any claim in
connection therewith.  Provided the Mortgagor is not in default hereunder,





the Mortgagee shall not settle or compromise any claim in connection with any
damage or taking through condemnation without the prior written consent of the
Mortgagor, which consent shall not be unreasonably withheld.  No settlement for
the damages sustained thereby shall be made by the Mortgagor without the
Mortgagee's prior written approval thereof, not be unreasonably withheld.
 Notwithstanding any taking by eminent domain, alteration of the grade of any
street or injury or other casualty to or decrease in value of the Security, the
Mortgagor will continue to pay the Indebtedness as and when the same shall
become due and payable, and any reduction in the Principal Sum resulting from
the application by the Mortgagee of the Awards shall be deemed to take effect
only on the date of such receipt and application in accordance with the
provisions of this Section.  The Net Proceeds from all or any part of any Awards
so received by the Mortgagee shall be applied as set forth herein, provided that
(i) the Mortgagee shall not be obligated to see to the application of any of Net
Proceeds paid over to the Mortgagor, and (ii) the Net Proceeds so paid over to
the Mortgagee and not applied to the Indebtedness shall not be deemed a payment
on any of the Indebtedness secured hereby.  If, prior to the receipt by the
Mortgagee of such Award, the Security or any part thereof shall have been sold
pursuant to the default provisions of this Mortgage, the Mortgagee shall have
the right to receive such Award to the extent of any deficiency found to be due
upon such sale, with legal interest thereon, whether or not a deficiency
judgment on this Mortgage shall have been sought or recovered or denied, and of
the counsel fees, costs and disbursements incurred by the Mortgagee in
connection with the collection of such Award.  The Mortgagor agrees to execute
and deliver, from time to time, upon the request of the Mortgagee, such further
instruments or documents as may be requested by the Mortgagee to confirm the
grant and assignment to the Mortgagee of any such Award.




Section 4.15.

Damage and Destruction; Condemnation; Application of Net Proceeds.  If, at any
time prior to the repayment in full of all of the Indebtedness, (a) the Security
or any part thereof is damaged by fire or other casualty, or (b) title to, or
the use of, the Security or any part thereof, or the interest of the Mortgagor
in the Security or any part thereof, shall be taken or altered under the
exercise of the power of eminent domain by any governmental body or by any
Person acting under governmental authority, either temporarily or permanently,
the Mortgagor shall be obligated to continue to pay the Indebtedness in the
manner provided herein, and the Net Proceeds resulting from any event described
in this Section will be deposited in an escrow fund and applied as follows:




(i)

Provided that no Event of Default shall have occurred and be continuing, at the
option of the Mortgagor, to repair, rebuilding, restoration or alteration, as
appropriate, of that portion of the Security so damaged or destroyed by fire or
other casualty, or of that portion of the remaining Security which may have been
altered as a result of a taking or condemnation, and/or to the acquisition by
the Mortgagor, by construction or otherwise, of other lands or improvements
suitable for the Mortgagor's operations at the Property (which land or
improvements shall be acquired by the Mortgagor, subject to no liens or
encumbrances, other than the Permitted Liens, as evidenced by a mortgagee's land
title insurance policy acceptable to the Mortgagee, and shall be deemed part of
the Property and subject to the lien of this Mortgage), in either of which event
such Net Proceeds shall be deposited into an escrow fund to be held by the
Mortgagee, or by such other Person as may be approved by the Mortgagee, and the
Mortgagor will (A) proceed promptly to repair, rebuild, restore or alter that
part of the Security so damaged or destroyed or of that portion of the remaining
Security which may have been altered as a result of a taking or condemnation, to
substantially the same condition as it existed prior to the event causing such
damage, destruction, or prior to such taking with such changes, alterations and
modifications (including the substitution and addition of other property) as may
be desired by the Mortgagor and approved by the Mortgagee (such approval not to
be unreasonably withheld) and as will not impair the operating unity or
productive capacity of the Security, and (B) cause withdrawals to be made from
such escrow fund to pay the costs of such repair, rebuilding, restoration, or
alterations, as appropriate, either on completion thereof or as the work
progresses.  In order to receive advances from such escrow fund for such
purposes, the Mortgagor will be required to furnish to the Mortgagee, or to such
other Person, a certificate signed by the Mortgagor specifying in reasonable
detail the items of cost to be reimbursed from such escrow fund and certifying





that, the Mortgagor is not in default under this Mortgage or any of the other
Loan Documents.  The balance, if any, of such Net Proceeds remaining after the
payment of all of the costs of such repair, rebuilding, restoration or
alterations, as appropriate, shall, to the extent of any diminution in value of
the Security after such repair, rebuilding, restoration or alteration, as
compared to the value thereof prior to the taking or casualty, as reasonably
determined by Mortgagee, be applied by the Mortgagee to the prepayment of the
Indebtedness, and any remaining Net Proceeds will be reimbursed by the Mortgagee
to the Mortgagor; or




(ii)

 If an Event of Default shall have occurred and be continuing, or if requested
at the option of the Mortgagor, first, to the prepayment of the Indebtedness
and, next, towards the performance of the Obligations and, thereafter, the
balance shall be reimbursed to the Mortgagor.




All Net Proceeds received by any Person shall be held in trust by the recipient
thereof to be applied in accordance with the terms of this Article.




Section 4.16.

Additional Improvements.  The Mortgagor will not construct any additional
improvements in respect to additional buildings on the Land without the prior
written consent of the Mortgagee not to be unreasonably withheld.  The Mortgagor
will complete and pay for, within a reasonable time, any permitted structure at
any time in the process of construction on the Land.  The Mortgagor will
construct and erect any permitted improvements on any part of the Land
(a) strictly in accordance with all applicable ordinances and statutes and in
accordance with the requirements of all regulatory authorities having
jurisdiction, (b) entirely on lots or parcels of the Land, (c) so as not to
encroach upon any easement or right of way or upon the land of others,
(d) wholly within the building restriction lines however established, and (e) so
as not to violate use and other restrictions contained in prior conveyances,
zoning ordinances or restrictions.




Section 4.17.

Leases.  (a) The Mortgagor will carry out all of its covenants and agreements
under all Leases which it has executed or may hereafter execute in connection
with the Security, or any portion thereof. The Mortgagor will not enter into any
Lease in excess of 5,000 square feet without thirty (30) days prior written
notice to the Mortgagee.  At any time within thirty (30) days after notice and
demand by the Mortgagee, the Mortgagor will deliver to the Mortgagee a written
statement in such reasonable detail as the Mortgagee may request, certified by
the Mortgagor, of all of the Leases relating to the Security or any part
thereof, including the names of all Lessees, the terms of all Leases and the
rentals payable under all Leases, and, on demand, the Mortgagor will furnish to
the Mortgagee executed counterparts of any such Leases.  If any of such Leases
provide for the giving by the Lessee of certificates with respect to the status
of such Leases, the Mortgagor shall exercise its right to require such
certificates within ten (10) days after any request therefor by the Mortgagee.




(b)

The Mortgagor hereby grants, assigns, transfers and sets over unto the
Mortgagee, all of Mortgagor's right, title and interest in and to any Leases, or
any portion thereof, now or hereinafter entered into, together with all of the
rents, royalties, issues, profits, revenues, income and other benefits of the
Security including, without limitation, any security deposits thereunder or
guaranties to secure performance by the Lessees of their obligations thereunder,
whether such security deposits are to be held until the expiration of the terms
of such Leases or applied to one or more installments of rent coming due
immediately prior to the expiration of such terms; reserving in the Mortgagor a
license to collect and receive the same until there is a default under this
Mortgage.




(c)

So long as there shall exist no default under this Mortgage, the Mortgagor shall
have a license, terminable by the Mortgagee upon the occurrence of a default
hereunder, to collect upon, but not prior to accrual, the rents under the
Leases, such rents to be held in trust for the Mortgagee.  Each month, upon the
Mortgagor's compliance with all of its obligations required under the Loan
Documents, the Mortgagor may retain such rents as were collected that month and
held in trust





for the Mortgagee.  Upon the occurrence of a default hereunder, the license
granted to the Mortgagor shall be automatically and immediately revoked without
any requirement of notice.  Upon revocation of such license and following
notification to the Lessees under such Leases by the Mortgagee that rents are to
be paid to the Mortgagee, all rents shall be paid directly to the Mortgagee and
not through the Mortgagor, it being understood that a demand by the Mortgagee on
any Lessee under such Leases for the payment of rent following any default
claimed by the Mortgagee shall be sufficient to warrant such Lessee making
future payments of rent to the Mortgagee without the necessity of further
consent by the Mortgagor.




(d)

The Mortgagor will, at its sole cost and expense, use its best efforts to
enforce or secure, or cause to be enforced or secured, the performance of each
and every obligation and undertaking of the respective Lessees under any Leases,
or any portion thereof, and will appear in and defend, at its sole cost and
expense, any action or proceeding arising under or in any manner connected with
such Leases or the obligations and undertakings of any Lessee thereunder.




(e)

The Mortgagor will not further assign the whole or any part of the rents, income
or profits arising from the Security or any part thereof without the prior
written consent of the Mortgagee, and any assignment thereof without such
consent shall be null and void.




(f)

The Mortgagor will not, without the prior written consent of the Mortgagee,
(i) cancel, terminate, accept a surrender of, reduce the payment of rent under,
or accept any prepayment of rent (other than is customary) under, any present or
future Lease, (ii) lease all or any part of the Security in excess of 5,000
square feet except upon lease forms which shall have been approved by the
Mortgagee, or (iii) permit a lien or encumbrance on the Security or any part
thereof superior to any such Lease other than the Permitted Liens.




(g)

If the Mortgagor shall hereafter lease the Security or any part thereof by Lease
or Leases, any such Lease or Leases shall be subject to the condition that in
the event of any sale of the Security, or any part thereof, pursuant to the
default provisions of this Mortgage, such Lease or Leases shall continue in full
force and effect, and the Lessees thereunder will, upon request, attorn to and
acknowledge in writing the purchaser or purchasers at such sale or sales as
landlord or lessor thereunder.




(h)

Unless and until Mortgagee shall take possession of the Security, the Mortgagee
shall not be obligated to perform or discharge any obligation or duty to be
performed or discharged by the Mortgagor under any Lease or Leases for all or
any part of the Security.




Section 4.18.

Use of Loan Proceeds.  The proceeds of the Note advanced to the Mortgagor shall
be employed and used by the Mortgagor solely for the refinance of the Property.




Section 4.19.

Estoppel Certificates.  Within ten (10) days after any request by the Mortgagee
or a proposed assignee or purchaser of the Note, the Mortgagor shall certify, by
a written statement, to the Mortgagee or to any proposed assignee or purchaser
of the Note, the then unpaid balance of the Indebtedness (including but not
limited to the unpaid balance of the Principal Sum with interest accrued but
unpaid) and the existence, if known by Mortgagor, of any offsets or defenses
which exist against the Indebtedness secured hereby.




Section 4.20.

Additions to Security.  All right, title and interest of the Mortgagor in and to
all extensions, renewals and replacements of, and all substitutions for, and all
improvements, accessions, additions, appurtenances and betterments to the
Security, hereinafter acquired by or released to the Mortgagor, or constructed,
assembled or placed by the Mortgagor on the Property, and all proceeds (cash and
non-cash), products and conversions of the Security immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case,





without any further deed of trust, conveyance, assignment or other act by the
Mortgagor, shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described in the granting clauses hereof, but at any and all times
the Mortgagor will execute and deliver to the Mortgagee any and all such further
assurances, deeds of trust, conveyances or assignments thereof as the Mortgagee
may require for the purpose of expressly and specifically subjecting the same to
the lien of this Mortgage.




Section 4.21.

Subrogation.  To the extent permitted by law, the Mortgagee shall be subrogated,
notwithstanding their release of record, to any mechanic's or vendor's lien or
liens, superior titles, mortgages, deeds of trust, liens, encumbrances, rights,
equities, and charges of all kinds heretofore or hereafter existing on the
Security to the extent that the same are paid or discharged by the Mortgagee
whether or not from the proceeds of the Note; provided, however, this Section
shall not be deemed or construed to obligate the Mortgagee to pay or discharge
the same.




Section 4.22.

Security Agreement.  This Mortgage creates, and the Mortgagor hereby grants to
the Mortgagee, a security interest in the Equipment and other Security to the
extent the same is not real property or is subject to the U.C.C., and this
Mortgage constitutes a security agreement from the Mortgagor to the Mortgagee
under the U.C.C. with respect to the same.  The Mortgagor hereby agrees to
execute and deliver on demand, and hereby irrevocably constitutes and appoints
the Mortgagee the attorney-in-fact of the Mortgagor, to execute, deliver and, if
appropriate, to file with the appropriate filing office or offices, such
financing statements or other instruments as the Mortgagee may request or
require in order to perfect the security interest granted hereby or to continue
the effectiveness of the same.




Section 4.23.

Right to Perform.  If the Mortgagor shall fail to make any payment or perform,
observe, or comply with any of the conditions and covenants herein contained,
the Mortgagee, without notice to or demand upon the Mortgagor, and without
waiving or releasing any obligation or default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of the Mortgagor, and may enter upon the Property
or any part thereof for that purpose and take all such action thereon as the
Mortgagee may consider necessary or appropriate for such purpose.  All such sums
so paid or advanced by the Mortgagee and all costs and expenses (including,
without limitation, attorneys' fees and expenses) so incurred, together with
interest thereon, shall be repaid by the Mortgagor to the Mortgagee as provided
herein.




Section 4.24.

Utilities.  The Mortgagor shall pay when due all utility charges, if any, which
are incurred for the benefit of the Security or which may become a charge or
lien against the Property for gas, electricity, water or sewer services
furnished to the Property and all other assessments or charges of a similar
nature, whether public or private, affecting the Security or any portion
thereof, whether or not such taxes, assessments or charges are liens thereon.




Section 4.25.

Survival of Warranties.  The Mortgagor shall fully and faithfully satisfy and
perform the Obligations, and each agreement of the Mortgagor incorporated by
reference therein or herein, and any modification or amendment thereof.  All
representations, warranties and covenants of the Mortgagor contained in the Loan
Documents or incorporated therein or herein by reference shall survive the
Closing Date and shall remain continuing obligations, warranties and
representations of the Mortgagor during any time when any portion of the
Obligations secured by this Mortgage remains outstanding.




Section 4.26.

Trade Names.  At the request of the Mortgagee, the Mortgagor shall execute a
certificate in form satisfactory to the Mortgagee listing the trade names which
Mortgagor intends to use in connection with the Security, and representing and
warranting that the Mortgagor does business under no other trade names with
respect to the Security.  The Mortgagor shall immediately notify the Mortgagee
in writing of any change in such trade names, and will, upon request of the
Mortgagee,





execute any additional financing statements and other certificates revised to
reflect the change in trade names.




Section 4.27.

Environmental Requirements.  The Mortgagor hereby represents and warrants to the
Mortgagee that, to the actual knowledge of the Mortgagor, which knowledge is
limited to the contents of the Environmental Report, the Security (including the
land, surface soil, subsurface strata, surface water, drinking water supply,
ground water, and any improvement thereon including, but not limited to, any
facility, building, structure, installation, equipment, pipe or pipeline, well,
pit, pond, lagoon, ditch or impoundment) is free and clear of waste or debris
and of any contamination from Hazardous Materials (collectively, the
"Environmental Requirements").  The Mortgagor shall indemnify and save harmless
the Mortgagee for all claims, causes of action, damages, costs and expenses of
any nature whatsoever arising out of or resulting from the existence or alleged
existence of Hazardous Materials attributable to the operations of the
Mortgagor.  The Mortgagor further covenants and agrees that, if at any time it
is determined that there are Hazardous Materials, which require any collection,
storage, treatment or disposal to be conducted or maintained in a specific or
general manner, the Mortgagor agrees to take or cause to be taken, at its sole
expense, such actions as may be necessary to comply with Federal, State, local
or municipal requirements for the collection, storage, treatment or disposal of
all Hazardous Materials.  If the Mortgagor fails to take such action, the
Mortgagee may make advances or payments toward performance or satisfaction of
the same, but shall be under no obligation to do so; and all sums so advanced or
paid, including all sums advanced or paid in connection with any judicial or
administrative investigation or proceeding relating thereto, including without
limitation, all attorneys' fees, fines or other penalties, shall be at once
repayable by the Mortgagor and shall bear interest at the Default Rate of
Interest, from the date the same shall become due and payable until the date
paid, and all sums so advanced or paid, with interest aforesaid, shall become a
part of the Obligations of the Mortgagor pursuant to this Mortgage.




Section 4.28.

Financial Statements and Reports.  The Mortgagor shall furnish to the Mortgagee,
annually:




(a)

Within ninety (90) days of the end of each fiscal year of the Mortgagor,
internally prepared financial statements, certified by the Mortgagor, in such
form and detail as the Mortgagee may require.  In addition, the Mortgagor agrees
that it shall promptly furnish to the Mortgagee such additional reports and
information deemed appropriate by the Mortgagee in its review of the financial
condition of the Mortgagor, including unconsolidated figures and information on
the Mortgagor.  The Mortgagee may, at any time and in its sole discretion,
obtain an audit of the Mortgagor's Accounts performed by an independent public
accountant selected by the Mortgagee, at the Mortgagor's cost and expense.




(b)

Within thirty (30) days of the timely filing thereof, copies of its federal tax
returns (including all schedules) as required to be filed with the Internal
Revenue Service.  If any extensions are filed, copies of tax return (including
extensions) shall be provided to Mortgagee no later than ten (10) days after
filing.




(c)

Within thirty (30) days of the end of each calendar year, current operating
statements and rent rolls for the Property.




(d)

Such additional information, reports or statements as the Mortgagee may from
time to time reasonably request, including, but not limited to, such cash flow
projections and financial statements of the Mortgagor which the Mortgagee may
reasonably request.  




(e)

If requested by the Mortgagee, contemporaneously with each year-end financial
report required to be provided by Paragraph (a) above, a certificate signed by
an appropriate authorized representative of the Mortgagor stating that the
signer has individually reviewed the provisions of this





Mortgage and that a review of the activities of the Mortgagor during such year
has been made by or under the supervision of the signer of such certificate with
a view to determining whether the Mortgagor has observed, and performed all of
the Obligations under this Mortgage and that the Mortgagor is not at the time in
default in the observance or performance of any of the terms and conditions
hereof or, if the Mortgagor shall be so in default, specifying all such defaults
and events of which the signer may have knowledge.




Section 4.29.

Notice of Existence of Default.  The Mortgagor shall promptly advise the
Mortgagee of the existence of any condition or event, or the expected existence
of any condition or event, which is or which will be with the passage of time or
the giving of notice, an Event of Default under this Mortgage or any of the Loan
Documents.




Section 4.30.

Further Assurances.  The Mortgagor agrees to execute such other and further
documents, including without limitation, promissory notes, security agreements,
agreements, financing statements, continuation statements, and similar
instruments as may from time to time, in the reasonable opinion of the Mortgagee
or the Mortgagee's counsel, be necessary, proper or convenient, to perfect,
confirm, establish, re-establish, continue or complete the security interest in
the Collateral and the purposes and intentions of this Mortgage, it being the
intention of the Mortgagor to hereby provide a full and absolute warranty of
further assurance to the Mortgagee.  




Section 4.31.

Advancements.  If the Mortgagor shall fail to perform any of the affirmative
covenants contained in this Article or to protect or preserve its assets and
properties, or if the Mortgagor shall fail to protect or preserve the Collateral
or the status and priority of the security interest of the Mortgagee in the
Collateral, the Mortgagee may, if the Mortgagor fails to make payments required
to be made pursuant to any such covenants or to protect or preserve such assets
or properties, make advances to perform the same on behalf of the Mortgagor or
to protect or preserve the assets and properties of the Mortgagor or to protect
and preserve the Collateral or the status and priority of the security interest
of the Mortgagee in the Collateral, and all sums so advanced shall immediately
upon advancement become secured by the security interest created by this
Mortgage, and the terms and provisions of this Mortgage and all of the Loan
Documents.  The provisions of this Section shall not be construed to prevent the
institution of the rights and remedies of the Mortgagee upon the occurrence of
an Event of Default by the Mortgagor.  Notwithstanding anything in this Section
to the contrary, the authorization contained in this Section shall impose no
duty or obligation on the Mortgagee to perform any action or to make any
advancement on behalf of the Mortgagor and is for the sole benefit and
protection of the Mortgagee.




Section 4.32.

Fair Labor Standards Act.  The Mortgagor shall comply in all material respects
with the Fair Labor Standards Act of 1938, as amended.




Section 4.33.

Member Business Accounts.  The Mortgagor shall maintain a member business
account with the Mortgagee at all times during the term of the Loan.




Section 4.34.

Debt Service Coverage Ratio.  The Mortgagor shall at all times maintain a
Coverage Ratio, to be tested annually, of not less than 1.50 to 1.0.  For
purposes of this provision, "Coverage Ratio" is defined as the quotient of the
Property’s net operating income over the principal and interest of the Loan.




ARTICLE V




NEGATIVE COVENANTS




The Mortgagor covenants and agrees that, during the term of the Loan and until
all of the Obligations have been fully performed to the satisfaction of the
Mortgagee, it will not do or permit to





be done or to cause to occur any of the acts or happenings set forth below
without the prior written consent of the Mortgagee.




Section 5.01.

Merger, Etc.  The Mortgagor shall not enter into any merger (unless Mortgagor is
the surviving entity), consolidation, share exchange, reorganization or
recapitalization.




Section 5.02.

Sale or Transfer of Assets.  Except as otherwise provided herein, the Mortgagor
shall not sell, transfer, lease or otherwise dispose of all or (except in the
ordinary course of business for adequate consideration) any material portion of
its assets.  For purposes of this Section, a sale, transfer, lease or other
disposition shall be material if it amounts to more than Two Hundred Fifty
Thousand Dollars ($250,000) when aggregated with all previous sales, transfers,
leases and dispositions made by the Mortgagor after the date of this Mortgage.




Section 5.03.

Encumbrance of Assets.  The Mortgagor shall not mortgage, pledge, assign, grant
or permit to exist any liens, claims, encumbrances or security interests in or
upon any of its assets of any kind, whether now or hereafter acquired, except
for Permitted Liens, it being understood that, as to any non-consensual liens,
the Mortgagor shall be entitled to a 30-day cure period in order to satisfy such
encumbrance or provide bonding to insure over it for the benefit of the
Mortgagee.




Section 5.04.

Guaranties.  The Mortgagor shall not become liable, directly or indirectly, as
guarantor or otherwise, for any obligation of any other Person, except for the
endorsement of commercial paper for deposit or collection in the ordinary course
of business.




Section 5.05.

Indebtedness.  The Mortgagor shall not incur, create, assume or permit to exist
any indebtedness to any creditor other than the Mortgagee.




Section 5.06.

Distributions.  The Mortgagor shall not make any distributions to, or loan any
sums to, any of its members or officers.




Section 5.07.

 Investments and Loans.  The Mortgagor shall not form any subsidiary or make any
investment in or make any loan in the nature of any investment to any Person
except as permitted by this Mortgage without the prior consent of Mortgagee, not
to be unreasonably withheld, except in the ordinary course of business.




Section 5.08.

Assignment of this Mortgage.  The Mortgagor shall not assign or attempt to
assign this Mortgage to any Person.




Section 5.09.

Capital Expenditures. The Mortgagor shall not make any Capital Expenditures or
pay any Capital Lease Obligations in excess of Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate in any Fiscal Year without the consent of
Mortgagee not unreasonable withheld.




Section 5.10. Limits on Lease Obligations. The Mortgagor shall not incur
obligations under any Operating Leases requiring the Mortgagor to make aggregate
payments in excess of Two Hundred Fifty Thousand Dollars ($250,000) in any
Fiscal Year without the consent of Mortgagee not unreasonable withheld.




Section 5.11.

No Alteration of Structure or Operations.  The Mortgagor shall not amend or
change materially its capital structure or its line or scope of business, nor
shall it engage in business ventures other than those generally consistent with
those in which it is presently engaged.




Section 5.12. Changes of Ownership. The Mortgagor shall not undergo a change in
ownership or control of any of the issued and outstanding membership interests
of the Mortgagor, including without limitation as a result of the issuance of
membership interests or other securities or the transfer





or the issuance of exercise of options therefor. Notwithstanding the foregoing,
nothing in this Mortgage or the Loan Documents shall prohibit Borrower from
transferring either the Property or the ownership interests in Borrower to an
entity which is an affiliate of Inland Diversified Real Estate Trust, Inc. For
purposes of this provision, an affiliate means any person or entity which,
directly or indirectly, is in control of, is controlled by or is under common
control with, such person or entity. The Mortgagor shall not modify its
organizational documents to permit the holders of preferred or other membership
interests to cause the Mortgagor to redeem such membership interests.




ARTICLE VI




CONDITIONS PRECEDENT TO THE OBLIGATIONS




The Mortgagee shall not be obligated to make any disbursements to the Mortgagor
of the Loan Proceeds until it shall have received all of the items or documents
referred to in this Article and until the following conditions precedent shall
have been fully met and complied with in all respects.




Section 6.01.

No Event of Default.  No Event of Default shall have occurred hereunder and all
representations and warranties set forth herein shall be true and correct.




Section 6.02.

Loan Documents.  The Loan Documents shall have been duly executed, acknowledged
(where required), delivered and recorded (where required), including, but not
limited to, landlord waivers acceptable to the Mortgagee from all landlords
leasing any property to the Mortgagor.




Section 6.03.

Legal Matters.  All legal matters incidental to the making of the Loan shall be
satisfactory in all respects to the Mortgagee's Counsel, including an opinion of
the Mortgagor's counsel in form and content satisfactory to the Mortgagee.




Section 6.04.

Delivery of Required Items.  The Mortgagor shall have provided to the Mortgagee,
not less than ten (10) Business Days prior to the Closing Date, copies of all
items, documents or instruments required to be delivered to the Mortgagee prior
to the Closing Date, each of which shall in all respects be satisfactory to the
Mortgagee and the Mortgagee's counsel.




Section 6.05.

Payment of Fees.  The Mortgagor shall have delivered to the Mortgagee all the
fees required on or before the Closing Date, provided, however, that with
respect to any fees to be paid to the Mortgagee by the Mortgagor on an annual
basis, the Mortgagor shall be required to pay in advance to the Mortgagee on the
Closing Date only that portion of such annual fee which represents the fee for
the first annual period.  Any annual fees thereafter shall be paid by the
Mortgagor directly to the Mortgagee in advance, on or before each anniversary of
the Closing Date.




Section 6.06.

Appraisal.  The Lender's obligation to make the Loan is contingent upon an
acceptable appraisal of the Property.  The appraisal shall be ordered by the
Lender (or, at the Lender's election, prepared by the Lender), satisfactory to
the Lender in form, amount and content, addressed to the Lender and paid for on
the Closing Date by the Borrower.




Section 6.07.

Phase I Environmental Report.  The Mortgagee's obligation to make the Loan is
contingent upon an acceptable Phase I Environmental Report of the Property.  The
Phase I Environmental Report shall be ordered by the Mortgagee (or, at the
Mortgagee's election, prepared by the Mortgagee), satisfactory to the Mortgagee
in form, amount and content, addressed to the Mortgagee and paid for on the
Closing Date by the Mortgagor. The Phase I Environmental Report must indicate,
among other things, that there is no evidence of environmentally hazardous
materials or contamination on or adjacent to the Property.




ARTICLE VII








EVENTS OF DEFAULT




The occurrence of one or more of the following events (herein sometimes referred
to as "Events of Default," or singularly an "Event of Default") shall constitute
an Event of Default hereunder, and all such Events of Default are individually
and collectively included in the term "default" as used herein:




Section 7.01.

Failure to Pay Principal and Interest.  The Mortgagor shall fail to pay promptly
any payment of the Principal Sum or of any interest thereon as and when the same
is due and payable in accordance with the terms of the Note, and such failure
shall continue for ten (10) days.




Section 7.02.

Failure to Pay Other Indebtedness.  The Mortgagor shall fail to pay promptly any
of the other Indebtedness secured hereby as and when the same shall be due and
payable in accordance with the terms hereof or of the Note, and such failure
shall continue for ten (10) days.




Section 7.03.

Breach of Representations and Warranties.  Any representation, warranty, opinion
or statement made by the Mortgagor (or counsel for the Mortgagor) or any other
Person herein or in any of the Loan Documents or any certificate, opinion or
other writing executed and delivered in connection therewith, shall prove to
have been untrue in any material respect at the time made.




Section 7.04.

Failure to Comply with Requirements.  The Mortgagor shall fail to duly and
promptly perform, comply with or observe the terms, covenants, conditions,
representations, warranties and agreements set forth herein and such failure
shall continue for a period of thirty (30) days after written notice from the
Mortgagee; provided that Mortgagor shall have such additional time to cure (up
to 60 days) for any failure that cannot be remedied within the 30-day timeframe
and for which the Mortgagor demonstrates to the Mortgagee's reasonable
satisfaction that it is using its commercially reasonable efforts to remedy such
default.




Section 7.05.

Other Defaults.  The Mortgagor shall fail to duly and promptly perform, comply
with or observe any one or more of the other terms, covenants, conditions,
agreements and stipulations contained in this Mortgage and such failure shall
continue for a period of thirty (30) days after written notice from Mortgagee to
Mortgagor of the occurrence of such event; provided that Mortgagor shall have
such additional time to cure (up to 60 days) for any failure that cannot be
remedied within the 30-day timeframe and for which the Mortgagor demonstrates to
the Mortgagee's reasonable satisfaction that it is using its commercially
reasonable efforts to remedy such default; and further provided that such grace
period shall not apply to a failure to comply with the provisions pertaining to
insurance or the Environmental Requirements.




Section 7.06.

Default Under Other Loan Documents.  An event of default shall occur under any
of the other Loan Documents, and such event of default is not cured within any
applicable grace period provided therein.




Section 7.07.

Receiver; Bankruptcy.  The Mortgagor shall (a) apply for, or consent in writing
to, the appointment of a receiver, trustee or liquidation of the Mortgagor or of
the Security or of all or substantially all of the Mortgagor's other assets, or
(b) file, or have filed involuntarily against it, and the failure of any such
proceedings to be dismissed within thirty (30) days of the institution thereof,
a petition for relief in bankruptcy or admit in writing its inability to pay the
Mortgagor's debts as they become due, or (c) make a general assignment for the
benefit of creditors, or (d) file a petition or an answer seeking a
reorganization (other than a reorganization not involving the liabilities of the
Mortgagor) or an arrangement with creditors or take advantage of any insolvency
law, or (e) file an answer admitting the material allegations of a petition
filed against the Mortgagor in any bankruptcy,





reorganization or insolvency proceeding, or (f) if not an individual, be
dissolved as a result of any adversary suit or proceeding.




Section 7.08.

Execution; Attachment.  (a) Any execution or attachment shall be levied against
the Security, or any part thereof, and such execution or attachment shall not be
set aside, discharged or stayed within thirty (30) days after the same shall
have been levied, or (b) an order, judgment or decree shall be entered by any
court of competent jurisdiction on the application of a creditor adjudicating
the Mortgagor a bankrupt or insolvent, or appointing a receiver, trustee or
liquidator of the Mortgagor or of the Security, or of all or substantially all
of the Mortgagor's other assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of  thirty (30) days or shall not
be discharged within  thirty (30) days after the expiration of any stay thereof.




Section 7.09.

Judgment.  Unless adequately insured in the sole opinion of the Mortgagee, the
entry of a final judgment against the Mortgagor for the payment of money in
excess of Two Hundred Fifty Thousand Dollars ($250,000) which remains unpaid,
undischarged, unbonded or undismissed for a period of thirty (30) days from the
date of the order, decree or process under which or pursuant to which such
judgment was entered, or to secure a stay of execution pending appeal of such
judgment.




Section 7.10.

Change in Zoning.  Any change in any zoning ordinance or regulation or any other
public restriction shall be enacted, adopted or implemented, limiting the uses
which may be made of the Property, or any portion thereof, such that the
intended use of the Property, as specified in the Loan Documents, would be in
violation of such zoning ordinance or regulation or public restriction, as
changed.




Section 7.11.

Default Under Other Mortgages or Deeds of Trust.  An Event of Default (as
defined therein) should exist or occur under any other mortgage, deed of trust
or other instrument encumbering all or any portion of the Security regardless of
whether or not the creation of such mortgage, deed of trust or other encumbrance
has been previously consented to by Mortgagee.




Section 7.12.

[INTENTIONALLY DELETED].




Section 7.13.

Levy by Judgment Creditor.  A judgment creditor of the Mortgagor shall obtain
possession of any of the Collateral by any means, including but not limited to
levy, distraint, replevin or self-help, and the Mortgagor shall not remedy same
within thirty (30) days thereof.




Section 7.14.

Failure to Pay Debts.  The Mortgagor shall fail to pay any debt, in any material
amount, due any third Person and such failure shall continue beyond any
applicable grace period, unless the Mortgagor holds a reasonably good faith
defense to payment and has set aside reasonable reserves for the payment
thereof.




Section 7.15.

Involuntary Insolvency Proceedings.  The institution of involuntary Insolvency
Proceedings against the Mortgagor or any guarantor and the failure of any such
Insolvency Proceedings to be dismissed within thirty (30) days of the
institution thereof.




Section 7.16.

Voluntary Insolvency Proceedings.  The commencement by the Mortgagor or any
guarantor of Insolvency Proceedings.




Section 7.17.

[INTENTIONALLY DELETED].




Section 7.18.

Change in Financial Condition.  Any material and adverse change shall occur in
the financial condition of the Mortgagor as determined in the sole discretion of
the Mortgagee.




Section 7.19.

[INTENTIONALLY DELETED].








Section 7.20.

Transfer of Equity Interest.  Subject to the provisions of Section 5.12, the
transfer of any ownership in the Mortgagor from the ownership existing as of the
Closing Date, the dissolution of the Mortgagor, the pledge of any ownership
interests of the Mortgagor except to the Mortgagee, or the issuance of
additional ownership interests in the Mortgagor which issuance has the effect of
diluting the existing ownership interests of the owner(s) of the Mortgagor.




Section 7.21.

Injunction.  If the Mortgagor is enjoined, restrained or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs.




ARTICLE VIII




RIGHTS AND REMEDIES




Subject to the provisions of Section 8.07, If one or more of the Events of
Default set forth in Article VII above shall occur, then in each and every such
case, the Mortgagee, may at any time thereafter exercise any or all of the
following powers, privileges, discretions, rights or remedies:




Section 8.01.

Acceleration.  Declare (without notice to the Mortgagor) the entire unpaid
balance of the Principal Sum of the Note and all other Indebtedness secured
hereby to be immediately due and payable, whereupon the same, together with
interest and any other charges accrued or due thereon and unpaid, shall
forthwith become due and payable, without presentment, demand, protest or notice
of protest or of dishonor, all of which the Mortgagor hereby waives.




Section 8.02.

Foreclosure.  Take possession of and sell the Property, or any part thereof
requested by the Mortgagee to be sold and so advertise in accordance with the
Real Property Article of the Code of the State of New Hampshire or any
substitutions or replacements thereto, and in connection therewith the Mortgagor
hereby (a) ASSENTS TO THE PASSAGE OF A DECREE FOR THE SALE OF THE PROPERTY BY
THE EQUITY COURT HAVING JURISDICTION AND (b) AUTHORIZES AND EMPOWERS THE
MORTGAGEE TO TAKE POSSESSION OF AND TO SELL (OR IN CASE OF ANY DEFAULT OF ANY
PURCHASER TO RESELL) THE PROPERTY, OR ANY PART THEREOF, all in accordance with
the laws of the State or rule of court relating to deeds of trust, including any
amendments thereof, or additions thereto, which do not materially change or
impair such remedy.  In connection with any foreclosure, the Mortgagees may
procure such title reports, surveys, tax histories and appraisals as they deem
necessary, and all costs and expenses incurred in connection therewith shall be
payable by the Mortgagor.  In case of any sale under this Mortgage, by virtue of
judicial proceedings or otherwise, the Property may be sold as an entirety or in
parcels, by one sale or by several sales, as may be deemed by the Mortgagee to
be appropriate and without regard to any right of the Mortgagor or any other
Person to the marshalling of assets.  Any sale hereunder may be made at public
auction, at such time or times, at such place or places, and upon such terms and
conditions and after such previous public notice as the Mortgagees shall deem
appropriate and advantageous and as required by law.  Upon the terms of such
sale being complied with, the Mortgagee shall convey to, and at the cost of, the
purchaser or purchasers the interest of the Mortgagor in the Property so sold,
free and discharged of and from all estate, title or interest of the Mortgagor,
at law or in equity, such purchaser or purchasers being hereby discharged from
all liability to see to the application of the purchase money.  The proceeds of
such sale or sales under this Mortgage, whether under the assent to a decree,
the power of sale, or by equitable foreclosure, shall be held by the Mortgagee
and applied as follows: First, to pay all costs, charges and expenses attending
the execution of this trust, of taking possession of the Property or any part
thereof, or any sale made as aforesaid, including but not limited to counsel
fees of $5,000 to the attorneys representing the Mortgagee for conducting the
proceedings if without contest, but if legal services be rendered to the
Mortgagee or the Mortgagee in connection with any contested matter in the
proceedings, then such other reasonable counsel fees and expenses shall be
allowed and paid out of the proceeds of such sale or sales as the court having
jurisdiction may





deem proper; Second, to pay all Indebtedness secured hereby including all
interest then due and accrued thereon, which shall include interest through the
date of ratification of the auditor's account, in such order and manner as the
Mortgagee in its sole discretion may determine; and Lastly, to pay the surplus,
if any, to the Mortgagor or any Person entitled thereto upon surrender and
delivery to the purchaser or purchasers of the Property.  Immediately upon the
filing of any foreclosure proceedings under this Mortgage, there shall be and
become due and owing by the Mortgagor all expenses incident to any foreclosure
proceedings under this Mortgage.




Section 8.03.

Receiver.  To the extent permitted by law and upon application to a court of
competent jurisdiction, the Mortgagee shall be entitled to the immediate
appointment of a receiver for all or any part of the Security, and of the rents,
income, profits, issues and proceeds thereof and therefrom, whether such
receivership be incidental to a proposed sale of the Security or otherwise, and
the Mortgagor hereby consents to the appointment of such a receiver.  The
Mortgagor will pay to the Mortgagee, upon demand, all expenses, including
receiver's fees, reasonable attorneys' fees, costs and agents' compensation,
advanced by the Mortgagee and incurred pursuant to this Section; and all such
expenses shall be (a) a lien against and upon the Security, (b) added to the
Indebtedness secured by this Mortgage, and (c) payable on demand with interest
at the default rate of interest under the Note from and including the date each
such advance is made.




Section 8.04.

[INTENTIONALLY DELETED].




Section 8.05.

Other Remedies.  The Mortgagee shall have the right from time to time to enforce
any legal or equitable remedy against the Mortgagor and to sue the Mortgagor for
any sums whether interest, damages for failure to pay principal or any
installments thereof, Taxes, or any other sums required to be paid under the
terms of this Mortgage, as the same become due, without regard to whether or not
the Principal Sum secured or any other Indebtedness secured by this Mortgage
shall be due, and without prejudice to the right of the Mortgagee thereafter to
enforce any appropriate remedy against the Mortgagor, including an action of
foreclosure, or any other action, including an action for specific performance,
for a default or defaults by the Mortgagor existing at the time such earlier
action was commenced.  Nothing contained in this Mortgage shall preclude the
Mortgagee from exercising or enforcing any rights it may now or hereafter have
under or pursuant to any separate instrument of guaranty.




Section 8.06.

U.C.C.  Proceed under the U.C.C. as to all or any part of the Security which may
come under the jurisdiction of the U.C.C., and in conjunction therewith to
exercise all of the rights, remedies and powers of a Mortgagee under the U.C.C.
 Upon the occurrence of any Event of Default hereunder, the Mortgagor shall
assemble all of the Security which may come under the jurisdiction of the U.C.C.
and make the same available on the Property.  Any notification required by
Section 9-504 of the U.C.C. shall be deemed reasonably and properly given if
mailed certified mail, return receipt requested, postage prepaid, by the
Mortgagee to the Mortgagor at the address specified at least five (5) days
before any sale or other disposition of such Security, or any portion thereof.
 Disposition of such Security or any portion thereof shall be deemed
commercially reasonable if made pursuant to a public offering advertised at
least twice in a newspaper of general circulation in the community where the
Property is located.




Section 8.07.

Remedies, etc. Cumulative.  Each right, power and remedy of the Mortgagee or the
Mortgagee as provided for in this Mortgage or in any of the other Loan
Documents, shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Mortgage or in any of the
other Loan Documents, and the exercise or beginning of the exercise by the
Mortgagee or the Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Mortgagee or the
Mortgagee of any or all such other rights, powers or remedies. Notwithstanding
the foregoing, except for “Borrower’s Recourse Liabilities” as defined below,
Borrower’s liability under this Mortgage shall be limited to its interest in the
Property.





For purposes of this Promissory Note, “Borrower’s Recourse Liabilities” shall
mean Borrower’s personal liability for any actual loss incurred by the Lender as
a result of Borrower’s non-payment of the amounts due Lender under the Loan
Documents (the “Loan Loss”) due to (a) fraud or intentional misrepresentation by
Borrower or Guarantor in connection with obtaining the Loan; (b) physical waste
of the Property; (c) any insurance proceeds paid by reason of any insured
casualty or any award received in connection with a condemnation not applied in
accordance with the provisions of the Loan Documents (except to the extent that
Borrower did not have the legal right, because of a bankruptcy, receivership or
similar judicial proceeding, to direct disbursement of such sums or payments);
or (d) misappropriation of tenant security deposits and rents collected in
advance, or of funds held by Borrower for the benefit of another party.







Section 8.08.

No Waiver, etc.  NO FAILURE OR DELAY BY THE MORTGAGEE TO INSIST UPON THE STRICT
PERFORMANCE OF ANY TERM, CONDITION, COVENANT OR AGREEMENT OF THIS MORTGAGE OR OF
ANY OF THE OTHER LOAN DOCUMENTS, OR TO EXERCISE ANY RIGHT, POWER OR REMEDY
CONSEQUENT UPON A BREACH THEREOF, SHALL CONSTITUTE A WAIVER OF ANY SUCH TERM,
CONDITION, COVENANT OR AGREEMENT OR OF ANY SUCH BREACH, OR PRECLUDE THE
MORTGAGEE FROM EXERCISING ANY SUCH RIGHT, POWER OR REMEDY AT ANY LATER TIME OR
TIMES.  BY ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS
MORTGAGE OR UNDER ANY OF THE OTHER LOAN DOCUMENTS MORTGAGEE SHALL NOT BE DEEMED
TO HAVE WAIVED THE RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER
AMOUNTS PAYABLE UNDER THIS MORTGAGE OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR
TO DECLARE A DEFAULT FOR FAILURE TO EFFECT SUCH PROMPT PAYMENT OF ANY SUCH OTHER
AMOUNT.  NEITHER THE MORTGAGOR NOR ANY OTHER PERSON NOW OR HEREAFTER OBLIGATED
FOR THE PAYMENT OF THE WHOLE OR ANY PART OF THE INDEBTEDNESS NOW OR HEREAFTER
SECURED BY THIS MORTGAGE SHALL BE RELIEVED OF SUCH OBLIGATION BY REASON OF THE
FAILURE OF THE MORTGAGEE TO COMPLY WITH ANY REQUEST OF THE MORTGAGOR OR OF ANY
OTHER PERSON SO OBLIGATED TO TAKE ACTION TO FORECLOSE THIS MORTGAGE OR OTHERWISE
ENFORCE ANY OF THE PROVISIONS OF THIS MORTGAGE OR OF ANY OBLIGATIONS SECURED BY
THIS MORTGAGE, OR BY REASON OF ANY AGREEMENT OR STIPULATION BETWEEN ANY
SUBSEQUENT OWNER OR OWNERS OF THE SECURITY OR ANY PART THEREOF, OR BY THE
MORTGAGEE EXTENDING THE TIME OF PAYMENT OR MODIFYING THE TERMS OF THE NOTE OR
THIS MORTGAGE WITHOUT FIRST HAVING OBTAINED THE CONSENT OF THE MORTGAGOR OR SUCH
OTHER PERSON, AND IN THE LATTER EVENT, THE MORTGAGOR AND ALL SUCH OTHER PERSONS
SHALL CONTINUE LIABLE TO MAKE SUCH PAYMENTS ACCORDING TO THE TERMS OF ANY SUCH
AGREEMENT OF EXTENSION OR MODIFICATION UNLESS EXPRESSLY RELEASED AND DISCHARGED
IN WRITING BY THE MORTGAGEE.  REGARDLESS OF CONSIDERATION, AND WITHOUT THE
NECESSITY FOR ANY NOTICE TO OR CONSENT BY THE HOLDER OF ANY SUBORDINATE LIEN ON
THE SECURITY, THE MORTGAGEE MAY RELEASE THE OBLIGATION OF ANY PERSON AT ANY TIME
LIABLE FOR ANY OF THE INDEBTEDNESS SECURED BY THIS MORTGAGE OR ANY PART OF THE
SECURITY AND MAY EXTEND THE TIME OF PAYMENT OR OTHERWISE MODIFY THE TERMS OF THE
NOTE OR THIS MORTGAGE WITHOUT, AS TO THE SECURITY OR THE REMAINDER THEREOF, IN
ANYWISE IMPAIRING OR AFFECTING THE LIEN AND/OR SECURITY INTEREST OF THIS
MORTGAGE OR THE PRIORITY OF SUCH LIEN AND/OR SECURITY INTEREST, AS SECURITY FOR
THE PAYMENT OF THE INDEBTEDNESS AS IT MAY BE SO EXTENDED OR MODIFIED, OVER ANY
SUBORDINATE LIEN.  THE HOLDER OF ANY SUBORDINATE LIEN SHALL HAVE NO RIGHT TO
TERMINATE ANY LEASE AFFECTING THE SECURITY WHETHER OR NOT SUCH LEASE IS
SUBORDINATE TO THIS MORTGAGE.  THE MORTGAGEE MAY RESORT FOR THE PAYMENT OF THE
INDEBTEDNESS SECURED HEREBY TO THE PROPERTY OR TO ANY OF THE OTHER SECURITY IN
SUCH ORDER AND MANNER AS THE MORTGAGEE MAY ELECT.




ARTICLE IX








MISCELLANEOUS




Section 9.01.

Payment by Others.  Any payment of the Indebtedness or any part thereof made in
accordance with the terms of this Mortgage or of the Note by any subsequent
owner of the Security, or by any other Person whose interest in the Security
might be prejudiced in the event of a failure to make such payment, or by any
stockholder, officer or director of a corporation which at any time may be
liable for such payment or may own or have such an interest in the Security,
shall be deemed as between the Mortgagee and all Persons who at any time may be
liable as aforesaid or may own or have an interest in the Security, to have been
made on behalf of such Persons.




Section 9.02.

Notices.  All notices, demands, requests, consents, or approvals required under
this Mortgage to be in writing, shall be deemed to have been properly given if
and when mailed by first class certified mail, return receipt requested, postage
prepaid, as follows:




If to Mortgagee:




Delta Community Credit Union

c/o Situs Asset Management

4665 Southwest Freeway

Houston, Texas 77027

Attention: Director, Situs Asset Management




with a copy to:




Shapiro Sher Guinot & Sandler

36 South Charles Street, Suite 2000

Baltimore, Maryland 21201

Attn: K. Lee Riley, Jr., Esquire




If to Mortgagor:




Inland Diversified Merrimack Village, L.L.C.

c/o Inland Mortgage Servicing Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523




with a copy to:




The Inland Real Estate Group, Inc./Law Department

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn: General Counsel




Section 9.03.

Definitions.  Wherever used in this Mortgage, unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
the word "Mortgage" shall mean this Mortgage and any supplement or supplements
hereto, and pronouns of any gender shall include the other genders, and either
the singular or plural shall include the other.  The Mortgagee may release,
compromise, modify or settle with any of the Mortgagor, in whole or in part,
without impairing, lessening or affecting the obligations and liabilities of the
others of the Mortgagor hereunder or under the Note.  Any of the acts mentioned
aforesaid may be done without the approval or consent of, or notice to, any of
the Mortgagor.








Section 9.04.

Successors and Assigns.  All of the grants, covenants, terms, provisions and
conditions herein shall run with the Land and shall apply to, and bind the
successors and assigns of the Mortgagor (including any permitted subsequent
owner of the Security or any portion thereof) and inure to the benefit of the
Mortgagee, its successors and assigns.




Section 9.05.

Amendments.  This Mortgage may not be modified or amended except by an agreement
in writing, signed by the party against whom enforcement of the change is
sought.




Section 9.06.

Illegality.  If fulfillment of any provision hereof or any transaction related
hereto or to the Note, at the time performance of such provisions shall be due,
shall involve transcending the limit of validity prescribed by law, then the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provisions herein contained, other than the provisions
requiring the Mortgagor to pay interest, principal, principal and interest, or
any other of the Indebtedness secured by this Mortgage, operates or would
prospectively operate to invalidate this Mortgage in whole or in part, then such
clause or provision only shall be void, as though not herein contained, and the
remainder of this Mortgage shall remain operative and in full force and effect;
and if such clause or provision requires the Mortgagor to pay interest,
principal, principal and interest or any other of the Indebtedness secured by
this Mortgage, then at the option of the Mortgagee, the entire unpaid Principal
Sum, with all unpaid interest accrued thereon and all other unpaid Indebtedness
secured by this Mortgage shall become due and payable.




Section 9.07.

Governing Law.  This Mortgage is being executed and delivered in the State and
shall be construed, governed and enforced in accordance with the laws in effect
from time to time in the State (exclusive of conflicts of laws provisions).




Section 9.08.

Entire Agreement.  This Mortgage constitutes the entire agreement as to the
matters contained herein.




Section 9.09.

Waiver of Jury Trial.  THE LENDER AND THE MORTGAGOR EACH HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH THE LENDER OR THE MORTGAGOR MAY BE
PARTIES, ARISING OUT OF, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT.  IT IS
AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS.  THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE LENDER AND THE MORTGAGOR, AND THE LENDER
AND THE MORTGAGOR EACH HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  BOTH THE MORTGAGOR AND THE
LENDER FURTHER REPRESENT THAT THE MORTGAGOR AND THE LENDER HAVE BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF EACH OF THE MORTGAGOR'S AND THE LENDER'S OWN FREE
WILL, AND THAT THE MORTGAGOR AND THE LENDER HAVE HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.













[SIGNATURE APPEARS ON THE FOLLOWING PAGE]








IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be executed under
seal by its duly authorized representative as of the date first written above.




WITNESS/ATTEST:






















/s/ Judy L. Millette

INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited liability
company




By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







      By: /s/ Barry L. Lazarus  

 (SEAL)

          Name: Barry L. Lazarus

          President




STATE OF ILLINOIS, COUNTY OF DUPAGE, TO WIT:




I HEREBY CERTIFY, that on this 11th day of February, 2010, before me, the
subscriber, a Notary Public of the State of Illinois in and for the County
aforesaid, personally appeared Barry L. Lazarus, the President of Inland
Diversified Real Estate Trust, Inc., a Maryland corporation, which is the sole
member of INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited
liability company, known to me or satisfactorily proven to be the person whose
name is subscribed to the within instrument and he/she acknowledged that he/she
executed the same for the purposes therein contained.




WITNESS my hand and Notarial Seal.




My Commission Expires:







5.5.11

/s/ Susan Metzler

Notary Public

 













AFTER RECORDATION, PLEASE RETURN TO:  




K. Lee Riley, Jr., Esquire

Shapiro Sher Guinot & Sandler

36 South Charles Street, Suite 2000

Baltimore, Maryland 21201











EXHIBIT A

Description of Property




Those 4 certain parcels of land situated on the southerly side of Continental
Boulevard in the Town of

Merrimack, County of Hillsborough, State of New Hampshire, being Lots 3D/3-1,
3D/3-2, 4D/80 and

4D/54-3 as shown on a plat entitled "Master Lot Line Relocation Plan (Lots 3-1
and 3-2, Map 3D & Lot

54-3 and 80, Map 4D) Continental Boulevard and Camp Sargent Road, Merrimack, New
Hampshire,

prepared for Merrimack Shopping Center, LLC, c/o Regency Centers, 150 Monument
Road, Suite 406,

Bala Cynwyd, Pennsylvania 19004" said plan prepared by Hayner/Swanson, Inc.
dated 8, August 2005,

File Number 3740-SUBA, duly recorded in the Merrimack County Registry of Deeds
as Plan No. 35139,

to which reference may be made for a more particular description.




THE FOLLOWING LAND IS ALSO DESCRIBED AS:




LOT 3D-3-1:




BEGINNING AT A STONE BOUND FOUND AT THE NORTHEASTERLY CORNER OF SAID

PARCEL ON THE SOUTHERLY SIDE OF CONTINENTAL BOULEVARD AND BEING THE

NORTHWESTERLY CORNER OF PARCEL 3D-3-2; THENCE S 31º 35’ 29” E 271.24 FEET ALONG

PARCEL 3D-3-2; THENCE S 58º 24’ 12” W 115.22 FEET ALONG PARCEL 3D-3-2; THENCE S
31º

35’ 48” E 30.11 FEET ALONG PARCEL 3D-3-2; THENCE S 31º 18’ 14” W 69.00 FEET
ALONG

PARCEL 3D-3-2 TO LAND OF CAMP SARGENT ROAD COOPERATIVE, INC.; THENCE S 19º 06’

58” W 274.96 FEET ALONG LAND OF CAMP SARGENT ROAD COOPERATIVE, INC. TO LAND

OF JOHN & PATRICIA CASSIDY; THENCE S 17º 37’ 12” W 176.09 FEET ALONG LAND OF

JOHN & PATRICIA CASSIDY TO LAND OF CARLOS & MARIA RODRIGUEZ; THENCE S 77º 41’

02” W 208.37 FEET ALONG LAND OF CARLOS & MARIA RODRIGUEZ TO LAND OF

MERRIMACK OFFICE PROPERTIES; THENCE N 31º 35’ 48” W 330.54 FEET ALONG LAND OF

MERRIMACK OFFICE PROPERTIES TO A REBAR FOUND: THENCE N 06º 28’ 31” E 219.77

FEET ALONG LAND OF MERRIMACK OFFICE PROPERTIES TO AN IRON MARKER FOUND;

THENCE N 58º 24’ 12” E 69.82 FEET ALONG LAND OF MERRIMACK OFFICE PROPERTIES TO

AN IRON MARKER FOUND; THENCE N 31º 35’ 48” W 158.72 FEET ALONG LAND OF

MERRIMACK OFFICE PROPERTIES TO AN NAIL FOUND AT THE BEGINNING OF A CURVE

ON THE SOUTHERLY SIDE OF CONTINENTAL BOULEVARD; THENCE ALONG

CONTINENTAL BOULEVARD AND THE CURVE TO THE RIGHT 404.37 FEET TO A STONE

BOUND FOUND, SAID CURVE HAVING A RADIUS OF 1659.16 FEET; THENCE N 75º 21’ 03” E

21.90 FEET ALONG CONTINENTAL BOULEVARD TO A STONE BOUND FOUND AT THE

BEGINNING OF A CURVE; THENCE ALONG CONTINENTAL BOULEVARD AND THE CURVE

TO THE RIGHT 101.46 FEET, SAID CURVE HAVING A RADIUS OF 1380.39 FEET TO POINT OF

BEGINNING.








EXHIBIT A

Description of Property- continued




LOT 3D-3-2:




BEGINNING AT A STONE BOUND FOUND AT THE BEGINNING OF A CURVE AT THE

NORTHWESTERLY CORNER OF SAID PARCEL ON THE SOUTHERLY SIDE OF

CONTINENTAL BOULEVARD AND BEING THE NORTHEASTERLY CORNER OF PARCEL 3D-

3-1; THENCE ALONG CONTINENTAL BOULEVARD AND THE CURVE TO THE RIGHT 141.88

FEET TO LAND OF MERRIMACK SHOPPING CENTER LLC, SAID CURVE HAVING A RADIUS

OF 1380.39 FEET; THENCE S 02º 03’ 53” E 137.74 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC, TO THE BEGINNING OF A CURVE; THENCE ALONG THE CURVE

TO THE LEFT 43.35 FEET ALONG LAND OF MERRIMACK SHOPPING CENTER LLC, SAID

CURVE HAVING A RADIUS OF 250.00 FEET; THENCE S 31º 35’ 48” E 64.75 FEET ALONG

LAND OF MERRIMACK SHOPPING CENTER LLC, TO THE BEGINNING OF A CURVE:

THENCE ALONG THE CURVE TO THE LEFT 67.36 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC, AND LOT 4D-80, TO THE BEGINNING OF ANOTHER CURVE ,SAID

CURVE HAVING A RADIUS OF 348.00 FEET; THENCE ALONG THE CURVE TO THE LEFT

116.62 FEET ALONG LOT 4D-80, TO LAND OF MERRIMACK SHOPPING CENTER LLC, SAID

CURVE HAVING A RADIUS OF 225.00 FEET; THENCE S 33º 00’ 53” W 251.13 FEET ALONG

LAND OF MERRIMACK SHOPPING CENTER LLC TO LAND OF CAMP SARGENT ROAD

COOPERATIVE, INC.; THENCE N 47º 12’ 04” W 240.00 FEET ALONG LAND OF CAMP

SARGENT ROAD COOPERATIVE, INC. TO LOT 3D-3-1; THENCE N 31º 18’ 14” E 69.00 FEET

ALONG PARCEL 3D-3-1; THENCE N 31º 35’ 48” W 30.11 FEET ALONG PARCEL 3D-3-1;

THENCE N 58º 24’ 12” E 115.22 FEET ALONG PARCEL 3D-3-1; THENCE N 31º 35’ 29” W
271.24

FEET ALONG PARCEL 3D-3-1 TO POINT OF BEGINNING.




LOT 4D-80:




BEGINNING AT A STONE BOUND FOUND AT THE NORTHEASTERLY CORNER OF SAID

PARCEL ON THE EASTERLY SIDE OF CAMP SARGENT ROAD AND THE SOUTHEASTERLY

CORNER OF LAND OF CUMBERLAND FARMS, INC.; THENCE S 03º 31’ 11” W 77.84 FEET

ALONG CAMP SARGENT ROAD TO A STONE BOUND FOUND AT THE BEGINNING OF A

CURVE: THENCE ALONG CAMP SARGENT ROAD AND THE CURVE TO THE RIGHT 81.14

FEET TO LAND OF MERRIMACK SHOPPING CENTER LLC, SAID CURVE HAVING A RADIUS

OF 321.97 FEET; THENCE N 77º 50’ 38” W 230.28 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC; THENCE S 33º 00’ 53” W 7.35 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC TO THE BEGINNING OF A CURVE; THENCE ALONG THE CURVE TO

THE RIGHT 116.62 FEET ALONG LOT 3D-3-2, TO THE BEGINNING OF ANOTHER CURVE,

SAID CURVE HAVING A RADIUS OF 225.00 FEET; THENCE ALONG THE CURVE TO THE

RIGHT 31.04 FEET ALONG LOT 4D-80, TO LAND OF MERRIMACK SHOPPING CENTER LLC

,SAID CURVE HAVING A RADIUS OF 348.00 FEET; THENCE N 75º 11’ 15” E 82.61 FEET

ALONG LAND OF MERRIMACK SHOPPING CENTER LLC TO LAND OF SAM TAMPOSI,

GERALD NASH & HAROLD WATSON TRUST; THENCE N 88º 06’ 33” E 216.70 FEET ALONG

LAND OF SAM TAMPOSI, GERALD NASH & HAROLD WATSON TRUST TO A REBAR FOUND

AT LAND OF CUMBERLAND FARMS INC.; THENCE N 89º 12’ 57” E 69.87 FEET ALONG LAND

OF CUMBERLAND FARMS INC. TO POINT OF BEGINNING.





EXHIBIT A

Description of Property- continued




LOT 4D-54-3:




BEGINNING AT THE BEGINNING OF A CURVE AT THE NORTHWESTERLY CORNER OF SAID

PARCEL ON THE SOUTHERLY SIDE OF CONTINENTAL BOULEVARD AND BEING THE

NORTHEASTERLY CORNER OF PARCEL 3D-3-2; THENCE S 02º 03’ 53” E 137.74 FEET ALONG

LAND OF MERRIMACK SHOPPING CENTER LLC, TO THE BEGINNING OF A CURVE;

THENCE ALONG THE CURVE TO THE LEFT 43.35 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC, SAID CURVE HAVING A RADIUS OF 250.00 FEET; THENCE S 31º 35’

48” E 64.75 FEET ALONG LAND OF MERRIMACK SHOPPING CENTER LLC, TO THE

BEGINNING OF A CURVE: THENCE ALONG THE CURVE TO THE LEFT 36.32 FEET ALONG

LAND OF MERRIMACK SHOPPING CENTER LLC, TO LOT 4D-80 LAND OF MERRIMACK

SHOPPING CENTER LLC; THENCE N 75º 11’ 15” E 82.61 FEET ALONG LAND OF MERRIMACK

SHOPPING CENTER LLC, TO LAND OF SAM TAMPOSI, GERALD NASH AND HAROLD

WATSON; THENCE N 02º 03’ 53” W 244.18 FEET ALONG LAND OF SAM TAMPOSI, GERALD

NASH AND HAROLD WATSON TO THE SOUTHERLY SIDE OF CONTINENTAL BOULEVARD

TO THE BEGINNING OF A CURVE; THENCE ALONG CONTINENTAL BOULEVARD AND THE

CURVE TO THE LEFT 150.08 FEET TO POINT OF BEGINNING, SAID CURVE HAVING A

RADIUS OF 1380.39 FEET;




Pursuant to the survey prepared by CDS Surveyor Holden Engineering & Surveying,
Inc., dated

November 24, 2009 and last revised December 8, 2009, and designated Job No.
09-10-058.




Also conveyed with Reciprocal Easements as set forth in Declaration of
Construction, Operating and

Reciprocal Easements by Merrimack Shopping Center, LLC dated August 31, 2005 and
recorded

September 16, 2005 at Book 7545, Page 999, as amended by First Amendment to
Declaration of

Construction, Operating and Reciprocal Easements recorded December 14, 2009 at
Book 8162, Page 412;

and assigned by Assignment of Declarant Rights to Inland Diversified Merrimack
Village, L.L.C., a

Delaware limited liability company recorded December 14, 2009 at Book 8162, Page
422 in the

Merrimack County Registry of Deeds.




Also conveyed with Cross-Easements for Access as set forth in Declaration of
Convenants, Restrictions,

Conditions and Cross-Easements for Proposed Access and Utilities by Merrimack
Shopping Center, LLC

dated July 25, 2005 and recorded August 19, 2005 at Book 7528, Page 2079 said
registry of deeds.




Property Recited on the Merrimack Tax Collector Records as follows:




Tax ID Information:




Map #3D-003-1, Map #4D 054 3, Map #4D 08 0, and Map #3D 003 2








EXHIBIT B

List of Collateral




.

All building materials, furniture, fixtures, machinery, equipment and tangible
personal property of every kind and nature whatsoever belonging to the Mortgagor
(other than consumable goods, inventory, and trade fixtures or other personal
property owned by tenants occupying all or any portion of the Improvements), now
or hereafter located or contained in or upon or attached to (or intended to be
located or contained in or upon or attached to) the Land or the Improvements or
any part thereof, and used or usable in connection with any present or future
use or operations of the Land or the Improvements or any part thereof
(collectively, the "Equipment"), including, without limitation, all heating,
air-conditioning, air-cooling, freezing, lighting, laundry, incinerating,
plumbing, cleaning, fire prevention, fire extinguishing, ventilating,
communications and power apparati and equipment, engines, pipes, tanks, motors,
conduits, switchboards, boilers, ranges, furnaces, oil burners or units thereof,
appliances, vacuum cleaning systems, shades, awnings, screens, storm doors and
windows, stoves, microwave ovens, refrigerators, washing machines, dryers,
garbage disposals, hoods, fans, trash compactors, attached cabinets, partitions,
ducts and compressors, rugs and carpets, draperies, furnishings, electrical
apparati, sound transmission systems, shelving, storage facilities and other
apparati.




.

All judgments, awards of damages (including but not limited to severance and
consequential damages), payments, proceeds, settlements or other compensation
heretofore or hereafter made, including interest thereon, and the right to
receive the same, as a result of, in connection with, or in lieu of (a) any
taking of the Property or any part thereof under the power of eminent domain,
either temporarily or permanently, (b) any change or alteration of the grade of
any street, and (c) any injury or damage to, or decrease in value of, the
Property or any part thereof and including payments, proceeds, settlements or
other compensation heretofore or hereafter made, including any interest thereon,
and the right to receive the same, from any and all insurance policies covering
the Property or any portion thereof (collectively, the "Awards", or singularly
an "Award"), to the extent of all Indebtedness which may be secured by the
Mortgage at the date of receipt of any such Award by the Secured Party, and of
the counsel fees, costs and disbursements, if any, incurred by the Secured Party
in connection with the collection of such Award.




.

All rents, royalties, issues, profits, revenues, income, accounts (including any
funds or accounts held by the Secured Party for or for the account of Debtor),
accounts receivable, contract rights (including those assigned pursuant to the
Assignments of Contracts), general intangibles, compensation, contributions,
things in action, chattel paper, instruments, mortgages, and other benefits of
the Property, or arising from the use or enjoyment of all or any portion
thereof, or from any Leases, or other agreement, and all right, title and
interest of the Debtor in and to, and remedies under, all Leases and other
agreements both now in existence and hereafter entered into, including, without
limitation, all cash or security deposits thereunder or guaranties provided to
secure performance by the Lessees or other obligors of their obligations
thereunder, whether such cash or security deposits are to be held until the
expiration of the terms of such Leases or other agreements or are to be applied
to one or more of the installments of rent or other payments or performance
obligations coming due immediately prior to the expiration of such terms.




.

All funds and/or accounts (including the escrow account and for any other funds
or accounts now or hereafter held by the Secured party for, or for the account
of, Debtor) that the Secured Party is entitled, now or thereafter, to hold as
security for the Loan and/or a result of the exercise by the Secured Party of
any set-off rights and in any and all segregated funds, securities, instruments,
documents and other property held, whether now or hereafter, by the Secured
Party as security for the Loan and/or a result of the exercise by the Secured
Party of its rights under any assignment, pledge or security interest granted by
the Debtor to secure its obligations under the Loan Agreement and/or the
Mortgage.








All capitalized terms used in this Exhibit have the meanings given such terms
herein or, if not defined herein as defined in the Mortgage.  In the event this
Exhibit is attached (a) to the Mortgage, the term "Debtor" means the Mortgagor,
and the term "Secured Party" means the Mortgagee; or (b) to the Loan Agreement,
the term "Debtor" means the Borrower, and the term "Secured Party" means the
Lender.



